Exhibit 10.1

 

Execution Version

 

 

 

LOAN AGREEMENT

 

Dated as of October 27, 2015

 

Between

 

 

GOLDEN MINERALS COMPANY

 

as Borrower

 

 

and

 

 

SENTIENT GLOBAL RESOURCES FUND IV, L.P.,

 

as Lender

 

 

 

--------------------------------------------------------------------------------


 

Section 1. Definitions

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Accounting Terms

9

 

 

 

1.3

Other Interpretive Provisions

9

 

 

 

Section 2. Commitment

10

 

 

 

Section 3. Loan

10

 

 

 

3.1

Loan Interest and Payments

10

 

 

 

3.2

Prepayment Prohibited

10

 

 

 

3.3

Use of Proceeds

10

 

 

 

3.4

Payment Due Date

10

 

 

 

3.5

Payments without Offset

11

 

 

 

3.6

Conditions Precedent to the Advance

12

 

 

 

Section 4. Security for the Obligations

14

 

 

 

4.1

Security for Obligations

14

 

 

 

4.2

Possession and Transfer of Collateral

15

 

 

 

4.3

Preservation of the Collateral

15

 

 

 

4.4

Other Actions as to any and all Collateral

15

 

 

 

4.5

Financing Statements

16

 

 

 

Section 5. Representations and Warranties

16

 

 

 

5.1

Organization and Name

16

 

 

 

5.2

Authorization

17

 

 

 

5.3

Validity and Binding Nature

17

 

 

 

5.4

Consent; Absence of Breach

17

 

 

 

5.5

Ownership of Properties; Liens

18

 

 

 

5.6

Capital Structure

18

 

 

 

5.7

Intellectual Property

18

 

 

 

5.8

Financial Statements

19

 

 

 

5.9

Litigation and Contingent Liabilities

19

 

 

 

5.10

Event of Default

19

 

 

 

5.11

Adverse Circumstances

19

 

 

 

5.12

Environmental Laws and Hazardous Substances

19

 

 

 

5.13

Solvency, etc.

20

 

i

--------------------------------------------------------------------------------


 

5.14

ERISA Obligations

20

 

 

 

5.15

Labor Relations

21

 

 

 

5.16

Security Interest

21

 

 

 

5.17

Lending Relationship

21

 

 

 

5.18

Business Loan

21

 

 

 

5.19

Taxes

21

 

 

 

5.20

Governmental Regulation

21

 

 

 

5.21

Place of Business

22

 

 

 

5.22

Complete Information

22

 

 

 

5.23

Subordinated Debt

22

 

 

 

5.24

Material Contracts

22

 

 

 

5.25

Compliance with Applicable Laws

22

 

 

 

5.26

No Trigger of Change of Control

22

 

 

 

5.27

Securities Laws and Exchange Rules

23

 

 

 

5.28

Mining Rights

23

 

 

 

5.29

Ownership and Use of Properties; Liens

23

 

 

 

5.30

Royalties, etc.

23

 

 

 

5.31

No Corrupt Practices

23

 

 

 

Section 6. Affirmative Covenants

24

 

 

 

6.1

Existence

24

 

 

 

6.2

Compliance with Laws

24

 

 

 

6.3

Approvals

24

 

 

 

6.4

Payment of Taxes and Liabilities

24

 

 

 

6.5

Maintain Property

25

 

 

 

6.6

Maintain Insurance

25

 

 

 

6.7

ERISA Liabilities; Employee Plans

25

 

 

 

6.8

Financial Statements

26

 

 

 

6.9

Notice of Proceedings

26

 

 

 

6.10

Notice of Event of Default or Material Adverse Effect

26

 

 

 

6.11

Environmental Matters

27

 

 

 

6.12

Shareholder Approval

27

 

 

 

6.13

Best Efforts to Raise Capital through the Sale of Equity

27

 

ii

--------------------------------------------------------------------------------


 

6.14

Security Interest in Newly Acquired Assets

27

 

 

 

6.15

SEC and Exchange Required Filings

27

 

 

 

6.16

Registration Rights Agreement

27

 

 

 

6.17

Further Assurances

28

 

 

 

Section 7. Negative Covenants

28

 

 

 

7.1

Use of Proceeds

28

 

 

 

7.2

Debt

28

 

 

 

7.3

Liens

28

 

 

 

7.4

Investments

30

 

 

 

7.5

Modification of Material Agreements

30

 

 

 

7.6

Asset Dispositions, etc.

30

 

 

 

7.7

No Change in Control

30

 

 

 

7.8

Sale and Leaseback

30

 

 

 

7.9

Issuance of Capital Securities

31

 

 

 

7.10

Distributions

31

 

 

 

7.11

No Adverse Change to Employee Benefits

31

 

 

 

7.12

Inconsistent Agreements

31

 

 

 

7.13

Royalty and Other Agreements

31

 

 

 

7.14

Business Activities; Change of Legal Status and Organizational Documents

32

 

 

 

7.15

Derivatives

32

 

 

 

Section 8. Events of Default

32

 

 

 

8.1

Nonpayment of Obligations

32

 

 

 

8.2

Misrepresentation

32

 

 

 

8.3

Nonperformance

32

 

 

 

8.4

Default under Other Debt

32

 

 

 

8.5

Other Material Obligations

32

 

 

 

8.6

Bankruptcy, Insolvency, etc.

33

 

 

 

8.7

Judgments

33

 

 

 

8.8

Change in Control

33

 

 

 

8.9

Guaranty

33

 

 

 

8.10

Subordinated Debt

33

 

iii

--------------------------------------------------------------------------------


 

8.11

Material Agreement

34

 

 

 

8.12

Impairment of Security, etc.

34

 

 

 

8.13

Expropriation, etc.

34

 

 

 

8.14

Failure to Receive Approvals

34

 

 

 

Section 9. Remedies

34

 

 

 

9.1

Rights of Lender

34

 

 

 

9.2

Possession and Assembly of Collateral

35

 

 

 

9.3

Sale of Collateral

36

 

 

 

9.4

Standards for Exercising Remedies

36

 

 

 

9.5

UCC and Offset Rights

37

 

 

 

9.6

Additional Remedies

37

 

 

 

9.7

Attorney-in-Fact

38

 

 

 

9.8

No Marshaling

39

 

 

 

9.9

Application of Proceeds

39

 

 

 

9.10

No Waiver

39

 

 

 

Section 10. Miscellaneous

39

 

 

 

10.1

Obligations Absolute

39

 

 

 

10.2

Entire Agreement

40

 

 

 

10.3

Assignability

40

 

 

 

10.4

Confirmations

41

 

 

 

10.5

Binding Effect

41

 

 

 

10.6

Governing Law; Jurisdiction, etc.

41

 

 

 

10.7

Waiver of Jury Trial

42

 

 

 

10.8

Enforceability

42

 

 

 

10.9

Survival of Borrower Representations

43

 

 

 

10.10

Extensions of Lender’s Commitment

43

 

 

 

10.11

Time of Essence

43

 

 

 

10.12

Counterparts; Facsimile Signatures

43

 

 

 

10.13

Notices

43

 

 

 

10.14

Costs, Fees and Expenses

44

 

 

 

10.15

Indemnification

45

 

 

 

10.16

Revival and Reinstatement of Obligations

46

 

iv

--------------------------------------------------------------------------------


 

10.17

Document Imaging

46

 

v

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This Loan Agreement (the “Agreement”), dated as of October 27, 2015 (“Effective
Date”), is by and between GOLDEN MINERALS COMPANY, a Delaware corporation
(“Borrower”) and SENTIENT GLOBAL RESOURCES FUND IV, L.P., a Cayman Islands
exempted limited partnership (the “Lender”).

 

RECITALS

 

Pursuant to and subject to the terms and conditions of this Agreement, Lender
will make the loans described herein and Borrower’s obligations will be secured
by the liens and security interests described herein.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, Borrower agrees to borrow from the Lender, and the
Lender agrees to lend to Borrower, subject to and upon the following terms and
conditions:

 

AGREEMENTS

 

Section 1.  Definitions.

 

1.1          Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.

 

“Advance” means the advance of a Loan in a principal amount equal to the Loan
Commitment.

 

“Affiliate” of any Person shall mean any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person.  A Person shall be deemed to be “controlled by” any other Person if such
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract, ownership of
voting securities, membership interests or otherwise.

 

“Agreed Form” means, in connection with any document referred to herein, the
form of the document acceptable to the Lender, acting reasonably, which is
executed and delivered by the Borrower and/or any Guarantor in connection with
this Agreement.

 

“Applicable Law” means, with respect to any Person or matter, any supranational,
national, federal, state, provincial regional, tribal or local statute, law,
rule, treaty, convention, regulation, order, decree, directive, consent decree,
request, determination or other requirement (whether or not having the force of
law) relating to such Person or matter and, where applicable, any binding
interpretation thereof by any Governmental Authority having jurisdiction with
respect thereto or charged with the administration or interpretation thereof.

 

“Approval” means an approval, authorization, license, permit, consent, filing or
registration by or with any Governmental Agency or other Person whether or not
referred to in Schedule 1.1 (Approvals).

 

1

--------------------------------------------------------------------------------


 

“Asset Disposition” shall mean the (a) sale, lease, contribution or other
conveyance (including by way of merger), assignment or other transfer (including
the grant of options, warrants, or other purchase rights) of any material asset
by the Borrower or any Guarantor to any Person or (b) the loss, destruction,
damage, condemnation, confiscation, requisition, seizure or taking of a material
portion of the Velardeña Operations or the El Quevar Project.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended and any similar laws, rules, regulations or practices in
jurisdictions other than the United States of America.

 

“Borrower” shall mean Golden Minerals Company, a Delaware corporation.

 

“Borrower’s Collateral” shall have the meaning set forth in Section 4.1 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Denver, Colorado and in the location of
Lender’s bank accounts.

 

“Capital Securities” means, with respect to any Person, all shares, interests
(including membership interests), participations or other equivalents (however
designated, whether voting or non-voting) of such Person’s share capital,
whether now outstanding or issued hereafter.

 

“Change in Control” with regard to the Borrower, means an event or series of
events by which, (a) other than the Lender or any of its Affiliates, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3  and 13d-5 under the Exchange Act, except that
a “person” or “group” shall be deemed to have “beneficial ownership” of all
Capital Securities that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of fifty percent (50%)
or more of the outstanding Capital Securities of the Borrower entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of Borrower or (b) a majority of the members of the board of directors of
the Borrower shall not constitute Continuing Directors. “Change in Control” with
regard to the Guarantors, means (i) any failure of Borrower to own (and to have
sole power to vote and dispose of), directly or indirectly through one or more
of the Guarantors, one hundred percent of the Capital Securities of each
Guarantor, free and clear of all Liens (other than Permitted Liens), or (ii) any
transfer of any of the Capital Securities of any of the Guarantor.  For the
purpose hereof, (i) the terms “control” or “controlling” shall mean the
possession of the power to direct, or cause the direction of, the management and
policies of the Borrower by contract or voting of securities or ownership
interests; and (ii) the term “Continuing Directors” shall mean the directors of
the Borrower as of the Effective Date and each other director of the Borrower,
if, in each case, such other director’s appointment or nomination for election
to the board of directors (or equivalent governing body) of the Borrower is made
or recommended by at least 51% of the then Continuing Directors.

 

“Collateral” shall have the meaning set forth in Section 4.1 hereof.

 

2

--------------------------------------------------------------------------------


 

“Conversion Rights” means the rights further described in the Note whereby the
Lender has the right to convert all or any portion of the principal and interest
under the Loan into shares of common stock of the Borrower. Notwithstanding
anything apparently to the contrary contained herein or in the Note, the rights
of conversion described in the Note may not be exercised by the Lender or any
holder of the Note unless and until after the shareholders of the Borrower have
approved the conversion rights as contemplated by Section 6.12.

 

“Corrupt Practices” means the offering, promising or giving of any undue
pecuniary or other advantage, whether directly or through intermediaries, to a
foreign public official, for that official or for a third party, in order that
the official act or refrain from acting in relation to the performance of
official duties, in order to obtain or retain business or other improper
advantage in the conduct of international business.

 

“Debt” shall mean, as to any Person, without duplication, (a) all indebtedness
of such Person for borrowed money (including principal, interest, fees and
charges), whether or not evidenced by bonds, debentures, notes or similar
instruments; (b) all obligations to pay the deferred purchase price of property
or services (except for obligations due and payable during the term of the Note
under joint venture, farm-out and similar type of arrangements that Borrower or
any Subsidiary can terminate in its sole discretion but only if doing so will
not result in a Material Adverse Effect); (c) all obligations, contingent or
otherwise, with respect to the maximum face amount of all letters of credit
(whether or not drawn), bankers’ acceptances and similar obligations issued for
the account of such Person; (d) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided, however, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such indebtedness shall be deemed
to be in an amount equal to the fair market value of the property subject to
such Lien at the time of determination); (e) the aggregate amount of all
capitalized lease obligations of such Person; (f) all hedging obligations of
such Person, and (g) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through
(f) above.  Notwithstanding the foregoing, Debt shall not include trade payables
and accrued expenses incurred by such Person in accordance with customary
practices and in the ordinary course of business of such Person.

 

“Default Rate” means eighteen (18%) percent per annum, compounded monthly.

 

“Dollars” and “$” mean dollars in lawful currency of the United States of
America.

 

“El Quevar Project” means the El Quevar silver exploration project located in
the San Antonio de los Cobres municipality, Salta Province, Argentina.

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of the
Borrower described from time to time in the financial statements of the Borrower
and any

 

3

--------------------------------------------------------------------------------


 

pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by the Borrower or to
which the Borrower is a party or may have any liability or by which the Borrower
is bound.

 

“Environmental Laws” shall mean all Applicable Laws and permits of any
Governmental Authority whether in the United States or elsewhere, regulating or
relating to: (i) protection of human health or the environment, including air,
water or land, or the control of any pollutant or potential pollutant; (ii) the
generation, handling, management, treatment, storage, disposal or transportation
of Hazardous Substances or other wastes, pollutants, contaminants or chemicals;
(iii) emissions, discharges, releases or threatened releases of Hazardous
Substances, wastes, pollutants, contaminants or chemicals into the environment
or otherwise relating to the manufacture, production, processing, use,
recycling, treatment, storage, disposal, transportation or handling of such
substances, materials or wastes; (iv) the regulation of hazardous, toxic or
other substances alleged to be harmful, including pursuant to the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq. (“CERCLA”); the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§
2601 et seq.; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; and the Atomic Energy
Act, 42 U.S.C. § 2011 et seq., any similar state statutes, and any similar or
analogous statutes in the Mexico, Argentina, or any other applicable
jurisdiction.  The term “Environmental Laws” includes all final and binding
judicial and administrative decisions, orders, directives, and decrees issued by
a Governmental Authority pursuant to the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 8.  hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall have the meaning set forth in Section 3.5 hereof.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governing Documents” means, for a corporation, its articles or certificate of
incorporation and its bylaws, and for a limited liability company, its
constitution or articles or certificate of formation or organization and its
operating agreement, and in the case of applicable foreign jurisdictions, such
documents required to incorporate, form or organize a business entity, in each
case as amended to date and as is in current force and effect, together with any
incorporation or organization agreements or applications and any other documents
or agreements that govern the establishment, operations and decisions of such
company.

 

4

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation, any state, provincial, territorial,
divisional, county, regional, municipal, city or other political subdivision
thereof, and any native, tribal or aboriginal, government, corporation,
association, entity, court, arbitrator, agency, department, commission, board,
bureau, regulatory authority or other instrumentality exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government or requirements of law or the management or administration of real
property interests, and any securities exchange or securities regulatory
authority.

 

“Guaranties” shall mean each Unconditional Guaranty of Payment, of even date
herewith, executed by each Guarantor for the benefit of Lender.

 

“Guarantors” shall mean (i) ECU Silver Mining Inc., (ii) Minera William S.A. de
C.V., (iii) Minera Labri S.A. de C.V., (iv) Servicios Velardeña S.A. de C.V.,
(v) ASM Services S.à. r.l., and (vi) any other Person who guarantees any portion
of the Obligations.

 

“Guarantors’ Collateral” means the collateral described in any security
instrument executed and delivered by the Guarantors as collateral security for
the obligations described herein or therein.

 

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
Governmental Authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Lender and any parent corporation, Affiliate or Subsidiary of the Lender,
and each of their respective officers, directors, employees, attorneys and
agents, and all of such parties and entities.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom, other than “off-the-shelf”
software programs or products or other “shrink wrap” software licensed in the
ordinary course of business.

 

“Interest Rate” means fourteen percent (14%) per annum, compounded monthly
unless the conversion features of the Note are approved by the shareholders of
the Borrower in which case the interest rate shall mean nine percent (9%) per
annum, compounded monthly.

 

5

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a contingent liability in
respect of obligations of such other Person (other than advances to employees
for travel, entertainment, relocation, out-of-pocket or other business-related
expenses in the ordinary course of business).

 

“Liabilities” shall mean at all times all liabilities of the Borrower or any of
the Guarantors that would be shown as such on a consolidated balance sheet of
the Borrower prepared in accordance with GAAP.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, title retention
lien, charge or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.

 

“Loan” shall mean the Loan made by the Lender to the Borrower under and pursuant
to this Agreement, and the Note.

 

“Loan Commitment” shall mean Five Million Dollars ($5,000,000.00).

 

“Loan Documents” shall mean (a) this Agreement, (b) the Note, (c) each of the
agreements, documents, instruments and certificates set forth in Section 3.6,
(d) and any and all such other instruments, documents, certificates and
agreements from time to time executed and delivered by the Borrower, any
Guarantor, or any of their Subsidiaries for the benefit of the Lender pursuant
to any of the foregoing, and (e) all amendments, restatements, supplements and
other modifications thereto.

 

“Loan Maturity Date” is October 27, 2016.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, condition
(financial or otherwise) or results of operations of the Borrower and the
Guarantors taken as a whole, (b) a material impairment of the ability of the
Borrower or Guarantor to perform any of the Obligations under any of the Loan
Documents, or (c) a material adverse effect on (i) any substantial portion of
the Collateral, (ii) the legality, validity, binding effect or enforceability
against the Borrower of any of the Loan Documents, (iii) the perfection or
priority of any material Lien granted to the Lender under any Loan Document, or
(iv) the rights or remedies of the Lender under any Loan Document; provided
that, that Material Adverse Effect does not include (i) entry into this
Agreement or any of the Loan Documents, (ii) cash expenditures by the Borrower
and its Subsidiaries as contemplated in this Agreement, (iii) any material
changes in prevailing interest rates or commodities prices or in the economy or
financial markets generally in the United States (including trading levels in
any capital market), (iv) any changes that are the result of factors generally
affecting the industries in which the Borrower or any of its Subsidiaries
operate, (v)

 

6

--------------------------------------------------------------------------------


 

any changes in any political conditions, including acts of war (whether or not
declared), armed hostilities and terrorism, or (vi) any changes that result from
natural disasters or “acts of God”.

 

“Material Agreements” shall have the meaning set forth in Section 5.24 hereof.

 

“Mining Rights” means all interests in the surface or subsurface of any lands,
the minerals in (or that may be extracted from) any lands, all royalty
agreements, water rights, patented and unpatented mining claims, fee interests,
mineral leases, mining licenses, profits-a-prendre, joint ventures and other
leases, rights-of-way, inurements, licenses and other rights and interests used
by or necessary to the Guarantors to construct, develop and operate the
Velardeña Operations and to maintain the El Quevar Project.

 

“Multilateral Instrument 61-101” means Canadian Multilateral Instrument 61-101
Protection Of Minority Security Holders In Special Transactions.

 

“Multiemployer Plan” means a multiemployer plan, within the meaning of
Section 3(37) of ERISA, to which the Borrower has made any contributions within
the prior five (5) years.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 3.5 hereof.

 

“Note” shall mean the Senior Secured Convertible Note, of even date herewith, in
a principal amount equal to the Loan Commitment and maturing on the Maturity
Date, duly executed by the Borrower and payable to the order of the Lender,
together with any and all renewal, extension, modification or replacement notes
executed by the Borrower and delivered to the Lender and given in substitution
therefor. The agreed form of the Note attached hereto as Exhibit A.

 

“NYSE MKT” means NYSE MKT, LLC.

 

“Obligations” shall, collectively, mean (a) the Loan, as evidenced by the Note,
all interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar proceeding, whether
or not permitted as a claim thereunder), any fees due the Lender hereunder, any
expenses incurred by the Lender hereunder, including without limitation, all
liabilities and obligations under this Agreement, under any other Loan Document,
and (b) any and all other liabilities and obligations owed by the Borrower to
the Lender from time to time, howsoever created, arising or evidenced, whether
direct or indirect, joint or several, absolute or contingent, now or hereafter
existing, or due or to become due arising under the Loan Documents, together
with any and all renewals, extensions, restatements or replacements of any of
the foregoing.

 

“Obligor” shall mean the Borrower and each Guarantor liable with respect to the
Obligations.

 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

7

--------------------------------------------------------------------------------


 

“Permitted Dispositions” shall mean (a) an Asset Disposition of used, worn out,
obsolete or surplus assets which are no longer used by or useful to the Borrower
or of assets which are to be replaced, (b) the sale or lease of inventory in the
ordinary course of business, (c) the expenditures or use of cash or cash
equivalents in the ordinary course of business, (d) other Asset Dispositions,
the net proceeds of which do not in the aggregate exceed $200,000.00, (e) the
Asset Disposition effected by the grant of a Lien or otherwise pursuant to the
Loan Documents, (f) the Asset Disposition resulting from any casualty or
condemnation or expropriation of assets, except to the extent such disposition
will constitute an Event of Default under Section 8.13, and (g) those Asset
Dispositions listed in Schedule 1.1 (Permitted Dispositions). Notwithstanding
the foregoing, at any time after the existence of any circumstance which
constitutes an Event of Default or which would constitute an Event of Default
with the giving of notice or the lapse of time or both, as long as any such
circumstance has not been remedied or cured, clauses (d) and (g) shall not be
included as Permitted Dispositions.

 

“Permitted Debt” shall have the meaning set forth in Section 7.2.

 

“Permitted Liens” shall have the meaning set forth in Section 7.3.

 

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Reportable Event” means any of the events that are reportable under
Section 4043 of ERISA and the regulations promulgated thereunder, other than an
occurrence for which the thirty (30) day notice has been waived.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Subordinated Debt” shall mean that portion of the Debt of the Borrower or any
Guarantor, which is subordinated to the Obligations in a manner satisfactory to
the Lender.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have fifty percent (50.00%) or
more of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or other
entity.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower and any of its
Subsidiaries at any level.

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“TSX” means the Toronto Stock Exchange.

 

8

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code in effect in the State of Colorado
from time to time.

 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

“Use of Proceeds” means the Use of Proceeds attached hereto as Schedule 1.1 (Use
of Proceeds), as the same may be amended from time to time.

 

“Velardeña Operations” means the two underground mines and two processing plants
located in the Velardeña mining district in the municipality of Cuencamé, in the
State of Durango, Mexico, including all properties, assets or other rights,
whether real or personal, tangible or intangible, now owned or leased or
hereafter acquired by or for the benefit of the Borrower, which assets are used
or intended for use in the conduct of any of the Guarantors’ mining and related
activities at the Velardeña Operations (and, for the avoidance of doubt, shall
include all associated facilities, together with all plant sites, waste dumps,
crushing circuits, abandoned heaps, preparation plants, wash plants, loadout
facilities, power supply systems and ancillary and infrastructure facilities).

 

“Voidable Transfer” shall have the meaning set forth in Section 10.16 hereof.

 

1.2                               Accounting Terms.  The preparation of
financial statements to be furnished to the Lender pursuant hereto shall be made
and prepared, both as to classification of items and as to amount, in accordance
with GAAP as used in the preparation of the financial statements of the Borrower
on the date of this Agreement, unless any changes in accounting principles or
practices are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions).

 

1.3                               Other Interpretive Provisions.

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.  Whenever the
context so requires, the neuter gender includes the masculine and feminine, the
single number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed.

 

(b)                                 Section and Schedule references are to this
Agreement unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(c)                                  The term “including” is not limiting, and
means “including, without limitation.”

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”

 

9

--------------------------------------------------------------------------------


 

(e)                                  Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement and the other Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, supplements and
other modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation shall be construed as including all
statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation.

 

(f)                                   To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

 

(g)                                  This Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements are
cumulative and each shall be performed in accordance with its terms.

 

Section 2.  Commitment.

 

Lender agrees, on the terms and subject to the conditions contained in this
Agreement and the Loan Documents, to make the Loan to the Borrower in a single
advance in a principal amount equal to the Loan Commitment upon satisfaction of
all conditions precedent to the Advance.

 

Section 3.  Loan.

 

3.1                               Loan Interest and Payments.  The principal
amount of the Loan outstanding from time to time shall bear interest at the
Interest Rate.  All principal, interest and other amounts due under the Note
shall be due and payable on the Loan Maturity Date, unless accelerated as
provided herein. Upon any Event of Default, including failure to pay at the Loan
Maturity Date, Lender, at its option, may, if permitted under Applicable Law,
increase the Interest Rate on the Loan to the Default Rate.

 

3.2                               Prepayment Prohibited.  The Borrower may not
prepay all or any part of the principal or interest owed under the Loan, except
to the extent conversion by the Lender constitutes prepayment.

 

3.3                               Use of Proceeds. Subject to compliance by the
Borrower with all of the terms and conditions hereof, the use of the funds
advanced to Borrower pursuant to the Advances shall be exclusively for the
purposes set forth in Schedule 1.1 (Use of Proceeds).

 

3.4                               Payment Due Date.  If any payment to be made
by the Borrower hereunder or under the Note shall become due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day
and such extension of time shall be included in computing any interest in
respect of such payment.  Notwithstanding anything to the contrary contained
herein, the final payment due under the Note must be made by wire transfer or
other immediately available funds.  All payments made by the Borrower hereunder
or under any of the Loan Documents shall be made without setoff, counterclaim,
or other defense.  To the extent permitted by Applicable Law, all payments
hereunder or under any of the Loan Documents

 

10

--------------------------------------------------------------------------------


 

(including any payment of principal, interest, or fees) to, or for the benefit,
of any Person shall be made by the Borrower free and clear of, and without
deduction or withholding for, or account of, any taxes now or hereinafter
imposed by any taxing authority.

 

3.5                               Payments without Offset. All payments made by
the Borrower under the Note shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or Other Taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding (i) net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Lender (or any other
recipient of a payment hereunder) as a result of a present or former connection
between the Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document) (ii) any withholding tax to the
extent that such withholding tax would have been imposed on the relevant payment
to the Lender (or any other recipient of a payment hereunder) under the laws and
treaties in effect at the time the Lender or such recipient first became a party
to this Agreement or otherwise became entitled to any rights hereunder; or
(iii) Taxes (other than net income taxes and Other Taxes) imposed solely as a
result of a present or former connection between the Lender or other recipient
and the jurisdiction imposes such Tax (other than any such connection arising
solely from the Lender having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document), (iv) Taxes attributable to the failure of the Lender or other
recipient to comply with the documentation requirements of the final sentence of
this Section 3.5, and (v) any withholding tax imposed under Code Sections
1471-1474 (such excluded items being referred to herein as “Excluded Taxes”). 
If any taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, except Excluded Taxes (collectively, “Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable to the Lender
hereunder, the amounts so payable to the Lender shall be increased to the extent
necessary to yield to the Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement.  At the request of the Borrower
and at the Borrower’s sole cost, the Lender shall take reasonable steps to
(i) contest its liability for any Non-Excluded Taxes or Other Taxes that have
not been paid, or (ii) seek a refund of any Non-Excluded Taxes or Other Taxes
that have been paid.  Upon receipt of any such refund, the Lender shall promptly
pay to the Borrower the amount of such refund.  Whenever any Non-Excluded Taxes
or Other Taxes are payable by the Borrower, as promptly as possible thereafter
the Borrower shall send to the Lender a certified copy of an original official
receipt received by the Borrower showing payment thereof.  If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence or if any Governmental Authority seeks to collect
a Non-Excluded Tax or Other Tax directly from the Lender for any other reason,
the Borrower shall indemnify the Lender on an after-tax basis for any
incremental taxes, interest or penalties that may become payable by the Lender. 
The agreements in this Section shall survive the satisfaction and payment of the
Obligations and the termination of this Agreement. Lender or any other recipient
of a payment hereunder that is entitled to an exemption from or reduction of
withholding Tax with

 

11

--------------------------------------------------------------------------------


 

respect to payments made under any Loan Document shall deliver to the Borrower
such properly completed and executed documentation as will permit such payments
to be made without withholding or at a reduced rate of withholding.

 

3.6                               Conditions Precedent to the Advance.  The
obligation of the Lender to make the Advance of the Loan is subject to the
satisfaction (or waiver by the Lender in its sole discretion) of the following
conditions precedent:

 

(a)                                 That the Lender shall have received on or
before the Effective Date, in form and substance satisfactory to the Lender:

 

(i)                                     The Note, duly executed on behalf of the
Borrower, the form of which is attached hereto as Exhibit A;

 

(ii)                                  An Unconditional Guaranty of Payment from
and duly executed by each of the Guarantors, in an Agreed Form.

 

(iii)                               The Borrower’s and each Guarantor’s
Certificate in an Agreed Form, duly executed on behalf of the Borrower and each
of the Guarantors.

 

(iv)                              Pledge Agreement in an Agreed Form — Borrower,
pledging:

 

(A)                               All ownership of ECU Silver Mining Inc.

 

(B)                               All ownership of ASM Services S.à r.l.

 

(v)                                 Pledge Agreement in an Agreed Form - ECU
Silver Mining Inc. pledging:

 

(A)                               Ownership of 49,999 shares of fixed capital
and 2,002,080,597 shares of variable capital of Minera William S.A. de C.V.

 

(B)                               Ownership of 87 shares of fixed capital and
164,832 shares of variable capital of Minera Labri S.A. de C.V.

 

(C)                               Ownership of 99 shares of fixed capital of
Servicios Velardeña S.A. de C.V.

 

(vi)                              Deed of movable hypothec under Quebec law
charging all of ECU Silver Mining Inc.’s right title and interest in and to:

 

(A)                               Ownership of 49,999 shares of fixed capital
and 2,002,080,597 shares of variable capital of Minera William S.A. de C.V.

 

(B)                               Ownership of 87 shares of fixed capital and
164,832 shares of variable capital of Minera Labri S.A. de C.V.

 

12

--------------------------------------------------------------------------------


 

(C)                               Ownership of 99 shares of fixed capital of
Servicios Velardeña S.A. de C.V.

 

(vii)                           Pledge Agreement in an Agreed Form - Minera
William S.A. de C.V. pledging:

 

(A)                               Ownership of 13 shares of fixed capital of
Minera Labri S.A. de C.V.

 

(B)                               Ownership of one share of fixed capital of
Servicios Velardeña S.A. de C.V.

 

(viii)                        Pledge Agreement in an Agreed Form — Minera Labri
S.A. de C.V. pledging:

 

(A)                               Ownership of one share of fixed capital of
Minera William S.A. de C.V.

 

(ix)                              Ownership certificates (i.e., stock
certificates, the registers of shareholders, or the equivalent where ownership
is not certificated), duly endorsed in blank representing the foregoing
ownership in the following:

 

(A)                               ECU Silver Mining Inc.

 

(B)                               Minera William S.A. de C.V.

 

(C)                               Minera Labri S.A. de C.V.

 

(D)                               Servicios Velardeña S.A. de C.V.

 

(E)                                ASM Services S.à. r.l.

 

(x)                                 Evidence of pledge registration of and
secretary’s certificates, as applicable, regarding each of the share pledges
describe above.

 

(xi)                              Lien searches to the extent practicable in
applicable foreign jurisdictions indicating that all of the material assets of
Borrower and each of the Guarantors is free and clear of any Lien except for
Liens for the benefit of the Lender and other Permitted Liens.

 

(xii)                           Such other documents as the Lender may
reasonably request to effect the purposes of this Agreement and the other Loan
Documents.

 

(b)                                 Certified copies of resolutions of the
Borrower’s and each Guarantor’s board of directors (or other managing body in
the case of a non-corporate entity), then in full force and effect authorizing,
to the extent relevant, the execution, delivery and performance of each Loan
Document to be executed by such Person and the transactions contemplated hereby
and thereby. In the case of the resolutions of the Borrower, such resolutions
must have been

 

13

--------------------------------------------------------------------------------


 

approved by no less than a majority of the directors, and pursuant to the
provisions of Multilateral Instrument 61-101, by two thirds of the directors
considered independent in respect of the Loan who, acting in good faith,
determine that (i) the Borrower is in serious financial difficulty; (ii) the
Loan is designed to improve the financial position of the Borrower; and
(iii) the terms of the Loan are reasonable in the circumstances of the Borrower.

 

(c)                                  Evidence satisfactory to the Lender that
the transactions described in the Loan Document are in compliance with the
requirements of Multilateral Instrument 61-101, including any exemptions
thereto.

 

(d)                                 Evidence satisfactory to the Lender in its
sole discretion that the transactions described in the Loan Documents, including
but not limited to the Note, the Conversion Rights of the Lender (which are
subject to shareholder approval) as set forth in the Note, the approval of the
Conversion Rights set forth in the Note by the shareholders of Borrower, and any
election by the Lender to exercise any shareholder approved right to convert all
or any part of the Note will, upon (i) shareholders of the Company approving
such Conversion Rights in accordance with Applicable Law and (ii) the TSX
conditionally approving and the NYSE MKT approving the listing of the common
shares of the Company issuable upon the exercise of such Conversion Rights, be
in compliance with the requirements of the TSX and the NYSE MKT.

 

(e)                                  No change shall have occurred in the
financial condition or business of the Borrower or Guarantors which would
constitute a Material Adverse Effect.

 

(f)                                   Opinions dated as of the date of the
Effective Date addressed to the Lender:

 

(i)                                     Davis Graham & Stubbs LLP, Counsel to
the Borrower and the Guarantors, in an Agreed Form;

 

(ii)                                  Local counsel to the Borrower and
Guarantors in Canada, from counsel reasonably satisfactory to the Lender and in
an Agreed Form;

 

(iii)                               Local counsel to the Borrower and Guarantors
in Luxembourg, from counsel reasonably satisfactory to the Lender and in an
Agreed Form;

 

(iv)                              Local counsel to the Borrower and Guarantors
in Mexico, from counsel reasonably satisfactory to the Lender and in an Agreed
Form; and

 

(v)                                 Local counsel to the Borrower and Guarantors
in Argentina, from counsel reasonably satisfactory to the Lender and in an
Agreed Form.

 

Section 4.  Security for the Obligations.

 

4.1                               Security for Obligations.  As security for the
payment and performance of the Obligations, as requested in writing by the
Lender, the Borrower will pledge, assign, transfer, deliver and grant to the
Lender, a continuing and unconditional pledge of one hundred percent of

 

14

--------------------------------------------------------------------------------


 

the ownership of ECU Silver Mining Inc. and of ASM Services S.à r.l.
(“Borrower’s Collateral”) (collectively together with the Guarantors’
Collateral, the “Collateral”).

 

4.2                               Possession and Transfer of Collateral.  Unless
an Event of Default exists hereunder, the Borrower shall be entitled to
possession or use of the Collateral consisting of certificated securities and
other Collateral required to be delivered to the Lender pursuant to this
Section 4.  The cancellation or surrender of the Note(s), upon payment or
otherwise, shall not affect the right of the Lender to retain the Collateral for
any other of the Obligations.

 

4.3                               Preservation of the Collateral.  The Lender
may, but is not required, to take such actions from time to time as the Lender
deems appropriate to maintain or protect the Collateral.  The Lender shall have
exercised reasonable care in the custody and preservation of the Collateral if
the Lender takes such action as the Borrower shall reasonably request in writing
which is not inconsistent with the Lender’s status as a secured party, but the
failure of the Lender to comply with any such request shall not be deemed a
failure to exercise reasonable care; provided, however, the Lender’s
responsibility for the safekeeping of the Collateral shall (i) be deemed
reasonable if such Collateral is accorded treatment substantially equal to that
which the Lender accords its own property, and (ii) not extend to matters beyond
the control of the Lender, including acts of God, war, insurrection, riot or
governmental actions.  In addition, any failure of the Lender to preserve or
protect any rights with respect to the Collateral against prior or third
parties, or to do any act with respect to preservation of the Collateral, not so
requested by the Borrower, shall not be deemed a failure to exercise reasonable
care in the custody or preservation of the Collateral.  The Borrower shall have
the sole responsibility for taking such action as may be necessary, from time to
time, to preserve all rights of the Borrower and the Lender in the Collateral
against prior or third parties.  Without limiting the generality of the
foregoing, where Collateral consists in whole or in part of securities, the
Borrower represents to, and covenants with, the Lender that the Borrower has
made arrangements for keeping informed of changes or potential changes affecting
the securities (including rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and the
Borrower agrees that the Lender shall have no responsibility or liability for
informing the Borrower of any such or other changes or potential changes or for
taking any action or omitting to take any action with respect thereto.

 

4.4                               Other Actions as to any and all Collateral. 
The Borrower further agrees to take any other action reasonably requested by the
Lender to ensure the attachment, perfection and first priority of, and the
ability of the Lender to enforce, the Lender’s security interest in any and all
of the Collateral, including (a) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Lender to enforce, the Lender’s security interest in such
Collateral, (b) obtaining governmental and other third party consents and
approvals, including any consent of any licensor, lessor or other Person
obligated on Collateral, (c) using commercially reasonable efforts to obtain
waivers from landlords in form and substance reasonably satisfactory to the
Lender, and (d) taking all actions required by the UCC in effect from time to
time or by other law, as applicable in any relevant UCC jurisdiction, or by
other law as applicable in any foreign jurisdiction.  The Borrower further
agrees to indemnify

 

15

--------------------------------------------------------------------------------


 

and hold the Lender harmless against claims of any Persons (other than Lender
and its Affiliates) concerning disputes arising over the Collateral.

 

4.5                               Financing Statements.  The Borrower shall, at
the Lender’s request, at any time and from time to time, execute and deliver to
the Lender such financing statements, amendments and other documents and do such
acts as the Lender deems necessary in order to establish and maintain valid,
attached and perfected first priority security interests in the Collateral in
favor of the Lender, free and clear of all Liens and claims and rights of third
parties whatsoever, except Permitted Liens.  The Borrower hereby irrevocably
authorizes the Lender at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto without the
signature of the Borrower that (a) indicate the Collateral is comprised of all
ownership of the Borrower of ECU Silver Mining Inc. and of ASM Services S.à r.l.
or words of similar effect, regardless of whether any particular asset
comprising a part of the Collateral falls within the scope of Article 9 of the
UCC of the jurisdiction wherein such financing statement or amendment is filed,
and (b) contain any other information required by Section 5 of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the Borrower is an
organization, the type of organization and any Employer Identification Number
issued to the Borrower.  The Borrower hereby agrees that a photocopy or other
reproduction of this Agreement is sufficient for filing as a financing statement
and the Borrower authorizes the Lender to file this Agreement as a financing
statement in any jurisdiction.  The Borrower agrees to furnish any such
information to the Lender promptly upon request.  The Borrower further ratifies
and affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Lender in any jurisdiction prior to the date
of this Agreement.  In addition, the Borrower shall make appropriate entries on
its books and records disclosing the Lender’s security interests in the
Collateral. The provisions of this section shall apply to any similar provision
under the laws of any jurisdiction which has not adopted the provisions of the
UCC.

 

Section 5.  Representations and Warranties.

 

To induce the Lender to make the Loan, the Borrower makes the following
representations and warranties to the Lender, each of which shall survive the
execution and delivery of this Agreement:

 

5.1                               Organization and Name.  Borrower is a
corporation duly organized, existing and in good standing under the laws of the
State of Delaware, with full and adequate power to carry on and conduct its
business as presently conducted.  Each of the Guarantors has been duly organized
and is validly existing under the laws of the jurisdiction under which it was
formed. Borrower and each Guarantor is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities require such qualification or
licensing, except for such jurisdictions where the failure to so qualify would
not have a Material Adverse Effect.  The exact legal name of Borrower is as set
forth in the first paragraph of this Agreement and such name set forth above has
been Borrower’s exact legal name for the past five (5) years. Each of the
Guarantor’s Certificates is true, accurate and complete.

 

16

--------------------------------------------------------------------------------


 

5.2                               Authorization.  The Borrower has full right,
power and authority to enter into this Agreement and to make the borrowings
described herein. The Borrower and each of the Guarantors has the full right,
power and authority to execute and deliver the Loan Documents as described
herein and to perform each of its respective duties and obligations under the
other Loan Documents to which each such entity is a party.  The execution and
delivery by each of Borrower and each Guarantor of the Loan Documents to which
it is a party will not, nor will the observance or performance of any of the
matters and things herein or therein set forth, violate or contravene any
provision of Applicable Law or of its articles/certificate of incorporation or
bylaws.  All necessary and appropriate corporate or company action has been
taken on the part of the Borrower and each of the Guarantors to authorize the
execution and delivery of each of the Loan Documents to which it is a party.
This Agreement and the transactions contemplated hereby have been approved by a
special committee of the board of directors of the Borrower and by the board of
directors of the Borrower, with no less than two thirds of the independent
directors in respect of the loan voting in favor.

 

5.3                               Validity and Binding Nature.  Each Loan
Document is the legal, valid and binding obligation of the Borrower and each
Guarantor that is a party thereto, enforceable against the Borrower and each
Guarantor that is a party thereto in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity. Neither the
Borrower, nor any of the Guarantors, nor any of their respective properties or
revenues enjoys any right of immunity from suit, set-off, attachment prior to
judgment or in aid of execution, or execution on a judgment in respect of their
respective obligations under any of the Loan Documents to which it is a party.

 

5.4                               Consent; Absence of Breach.  The execution,
delivery and performance of this Agreement, the other Loan Documents and any
other documents or instruments to be executed and delivered by the Borrower or
any of the Guarantors in connection with the Loan (including the issuance of the
Note to which the Borrower or such Guarantor is a party, approval of the
conversion right by the shareholders of the Borrower, and any conversion of the
Note(s) into shares of common stock of the Borrower), and the borrowings by the
Borrower hereunder, do not and will not (a) require any consent, approval,
authorization of, or filings with, notice to or other act by or in respect of,
any Governmental Authority or any other Person (other than any consent or
approval which has been obtained and is in full force and effect or consents or
approvals which, if not obtained, could not reasonably be expected to result in
Material Adverse Effect, and other than the shareholder approval and conditional
approval of the TSX and the approval of the NYSE MKT to list the common shares
of the Borrower issuable upon the conversion of the Note); (b) conflict with
(i) any material provision of Applicable Law or any applicable order, writ,
injunction or decree of any court or Governmental Authority, (ii) the articles
of incorporation or bylaws of the Borrower or similar Governing Documents of any
of the Guarantors, or (iii) any material agreement, indenture, instrument or
other document, or any judgment, order or decree, which is binding upon the
Borrower or any of the Guarantors or any of its or their properties or assets;
or (c) require, or result in, the creation or imposition of any Lien on any
material asset of Borrower or any Guarantor, other than Liens in favor of the
Lender created pursuant to the Loan Documents. Notwithstanding the foregoing,
Lender understands that the convertibility feature of the Note requires the
approval of the shareholders and the listing of the shares on the NYSE MKT and
TSX before it may be exercised.

 

17

--------------------------------------------------------------------------------


 

5.5          Ownership of Properties; Liens.  Borrower and each of the
Guarantors is the sole owner of (or is licensed or otherwise has the right to
use) all of its respective material properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like), other than
Permitted Liens.

 

5.6          Capital Structure.  As of the Effective Date, the issued and
outstanding Capital Securities of Borrower and each of the Guarantors are owned
by those Persons as listed in Schedule 5.6, as evidenced (except for the Capital
Securities of the Borrower) by the Golden Minerals Company Corporate Structure
diagram dated October 22, 2015 which is accurate and complete. Schedule 5.6
includes a description of each class of Capital Securities, the number of shares
of each class authorized for issuance, the number of shares of each class that
are issued and outstanding, and any Liens against any Capital Securities with
respect to the Borrower’s Collateral and the Guarantors’ Collateral. There are
no pre-emptive or other outstanding rights, options, warrants, conversion rights
or other similar agreements or understandings for the purchase or acquisition of
any Capital Securities of the any Guarantor. Other than as described in the
Form 10-K and Quarterly Report on Form 10-Q filed with the SEC by the Borrower
for the quarter ended June 30, 2015, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of the Borrower.  As of the Effective Date, Borrower does not own any
Capital Securities of any Person except as reflected on Schedule 5.6 and all
issued and outstanding Capital Securities of the Borrower are duly authorized
and validly issued, fully paid, non-assessable. All Capital Securities of the
Guarantors and free and clear of all Liens (except for restrictions under
securities laws and the liens contemplated hereby).

 

5.7          Intellectual Property.  Schedule 5.7 lists Borrower’s and each of
the Guarantor’s Intellectual Property as of the Effective Date.  To the best of
its knowledge, the Borrower owns and possesses or has a license or other right
to use all Intellectual Property, material to and reasonably necessary for the
conduct of the businesses of the Borrower, without any infringement upon and the
use thereof by the Borrower does not infringe upon the rights of others except
for infringement which could not reasonably be expected to have a Material
Adverse Effect upon the Borrower, and no material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property nor does
the Borrower know of any valid basis for any such claim. All registered
Intellectual Property of Borrower is valid, subsisting, unexpired, and
enforceable, and has not been abandoned, and Borrower is legally entitled to use
each of its registered trademarks. None of Borrowers’ Intellectual Property is
the subject of any licensing or franchise agreement. No holding, decision or
judgment has been rendered by any Governmental Authority which would materially
limit, cancel or question the validity of any Intellectual Property of Borrower.
No action or proceeding is pending seeking to limit, cancel or question the
validity of any Intellectual Property of Borrower in any material respect, or
which, if adversely determined, would have a material adverse effect on the
value of any such Intellectual Property. All applications pertaining to any
Intellectual Property of Borrower have been duly and properly filed, and all
registrations or letters pertaining to such Intellectual Property have been duly
and properly filed and issued, and Borrower is not aware of any challenges that
would make any of

 

18

--------------------------------------------------------------------------------


 

such Intellectual Property invalid or unenforceable. Borrower has not made any
assignment or other agreement respecting any Intellectual Property which would
conflict with the security interest of the Lender in such Intellectual Property
granted hereunder.

 

5.8          Financial Statements.  All financial statements of the Borrower
submitted to the Lender have been prepared in accordance with GAAP and present
fairly the financial condition of the Borrower and the results of the operations
for the Borrower as of such date and for the periods indicated.  Since the date
of the most recent financial statement submitted by the Borrower to the Lender,
there has been no change in the financial condition or in the assets or
liabilities of the Borrower having a Material Adverse Effect on the Borrower.

 

5.9          Litigation and Contingent Liabilities.  As of the date hereof,
there is no litigation, arbitration proceeding, demand, charge, claim, petition
or governmental investigation or proceeding pending, or to the knowledge of
Borrower or Guarantors, threatened, against the Borrower or any Guarantor,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect upon the Borrower or any of the Guarantors, except as set forth
in Schedule 5.9.  Other than any liability incident to such litigation or
proceedings, neither the Borrower nor any of the Guarantors has any material
guarantee obligations, contingent liabilities, liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are material to the Borrower and
Guarantors taken as a whole and that are not fully reflected or fully reserved
for in the most recent financial statements of the Borrower delivered to the
Lender.

 

5.10        Event of Default.  No Event of Default or Unmatured Event of Default
exists or would result thereafter from the incurrence by the Borrower or any of
the Guarantors of any of the obligations under any of the Loan Documents or as a
result of the Borrower’s issuance of the Note to the Lender or upon the exercise
of any right of conversion pursuant to the Note.

 

5.11        Adverse Circumstances.  No event has occurred which has had or could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower,
nor any Guarantor is a party or subject to any contract, agreement or other
restriction which, as of the date of this Agreement, could reasonably be
expected to have a Materially Adverse Effect on such Person.

 

5.12        Environmental Laws and Hazardous Substances.  To the knowledge of
the Borrower and the Guarantors, after due inquiry, neither the Borrower nor any
of the Guarantors has generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Substances, on or
off any of the Premises of the Borrower or any Guarantor (whether or not owned
by it or any of them) in any manner which at any time violates any Environmental
Law or any license, permit, certificate, approval or similar authorization
thereunder except where such violation could not reasonably be expected to
result in a Material Adverse Effect.  The Borrower will comply in all material
respects with all Environmental Laws and will obtain all licenses, permits
certificates, approvals and similar authorizations thereunder.  There is no
proceeding, complaint, order, directive, claim, citation, notice or, to the
Borrower’s knowledge there is no investigation by any Governmental Authority or
any other Person, nor is

 

19

--------------------------------------------------------------------------------


 

any pending or, to the best of the Borrower’s knowledge, threatened, and the
Borrower shall immediately notify the Lender upon becoming aware of any such
investigation, proceeding, complaint, order, directive, claim, citation or
notice, and shall take prompt and appropriate actions to respond thereto, with
respect to any non-compliance with, or violation of, the requirements of any
Environmental Law by the Borrower or any of the Guarantors or the release, spill
or discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material or any other environmental, health or safety
matter, which affects the Borrower any Guarantor or any of their businesses,
operations or assets or any properties at which the Borrower or any Guarantor
has transported, stored or disposed of any Hazardous Substances.  To Borrower’s
knowledge, after due inquiry, neither the Borrower nor any Guarantor has
material liability, contingent or otherwise, in connection with a release, spill
or discharge, threatened or actual, of any Hazardous Substances or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material.  At any time following an
Event of Default, the Borrower further agrees to allow the Lender or its agent
access to the properties of the Borrower and each of the Guarantors to confirm
compliance with all Environmental Laws, and the Borrower shall, following
determination by the Lender that there is a material non-compliance, or any
condition which requires any action by or on behalf of the Borrower in order to
avoid any material non-compliance, with any Environmental Law, at the Borrower’s
sole expense, cause an independent environmental engineer acceptable to the
Lender to conduct such tests of the relevant site as are appropriate, and
prepare and deliver a report setting forth the result of such tests, a proposed
plan for remediation and an estimate of the costs thereof.

 

5.13        Solvency, etc.  As of the date hereof, and immediately prior to and
after giving effect to the issuance of the Loan hereunder and the use of the
proceeds thereof, (a) the fair value of the Borrower’s and each of the
Guarantor’s assets is greater than the amount of their respective probable
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated as required under the
Section 548 of the Bankruptcy Code, (b) the present fair saleable value of the
Borrower’s and each of the Guarantor’s assets is not less than the amount that
will be required to pay (i) the probable liability on their respective debts as
they become absolute and matured and (ii) their probable debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the ordinary course of business, (c) neither the Borrower nor any
of the Guarantors intends to, and Borrower does not believe that it or any of
the Guarantors will, incur debts or liabilities beyond its ability to pay as
such debts and liabilities mature, and (d) neither the Borrower nor any of the
Guarantors is engaged in business or a transaction, and is about to engage in
business or a transaction, for which its property would constitute unreasonably
small capital.

 

5.14        ERISA Obligations.  All Employee Plans sponsored or maintained by
the Borrower subject to the minimum funding standards of Section 302 of ERISA
and Section 412 of the Internal Revenue Code meet such standards, where
applicable, and each such Employee Plan that is intended to be qualified within
the meaning of Section 401 of the Internal Revenue Code is so qualified.  No
withdrawal liability has been incurred under any such Employee Plans and no
Reportable Event or nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA), has occurred with respect to any such Employee Plans,
unless approved by the

 

20

--------------------------------------------------------------------------------


 

appropriate governmental agencies and except as could not reasonably be expected
to result in a Material Adverse Effect.  The Borrower has promptly paid and
discharged all obligations and liabilities arising under ERISA which if unpaid
or unperformed would reasonably be expected to result in the imposition of a
Lien under Section 412 or 430(k) of the Code or Section 303 of ERISA against any
of its properties or assets.

 

5.15        Labor Relations.  Except as could not reasonably be expected to have
a Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against the Borrower or any Guarantor or to the best knowledge of the
Borrower, threatened, (ii) hours worked by and payment made to employees of the
Borrower and any Guarantor have not been in violation of the Fair Labor
Standards Act or any other Applicable Law, rule or regulation, and (iii) no
unfair labor practice complaint is pending against the Borrower or any Guarantor
or threatened before the National Labor Relations Board or similar Governmental
Authority.

 

5.16        Security Interest.  This Agreement and/or the relevant Loan
Documents creates a valid security interest in favor of the Lender in the
Collateral and in the Guarantors’ Collateral and, when properly perfected by
filing in the appropriate jurisdictions, or by possession or control of such
Collateral by the Lender or delivery of such Collateral to the Lender, shall
constitute a valid, perfected, first-priority, or an equivalent under applicable
foreign law, continuing security interest in such Collateral subject only to the
Permitted Liens.

 

5.17        Lending Relationship.  The relationship hereby created between the
Borrower and the Lender is and has been conducted on an open and arm’s length
basis in which no fiduciary relationship exists, and the Borrower has not relied
and is not relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loan.

 

5.18        Business Loan.  The Loan, including interest rate, fees and charges
as contemplated hereby, (i) are business loans, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Colorado usury laws, any consumer credit laws or the usury laws of any state
or country which may have jurisdiction over this transaction, the Borrower or
any property securing the Loan.

 

5.19        Taxes.  The Borrower has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, governmental
charges and assessments due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.  The Borrower has made adequate reserves
on its books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable.

 

5.20        Governmental Regulation.  The Borrower is not, or after giving
effect to any loan, will not be, subject to regulation under the Federal Power
Act, the ICC Termination Act of 1995 or the Investment Company Act of 1940 or to
any federal or state or other statute or regulation limiting its ability to
incur indebtedness for borrowed money.

 

21

--------------------------------------------------------------------------------


 

5.21        Place of Business.  The principal place of business of the Borrower
is set forth in the notice provision of this Agreement, and the principal place
of business of each Guarantor is set forth in Schedule 5.21. The location of the
books and records of the Borrower and each of the Guarantors, including the
location of all Collateral, as of the date hereof is set forth on Schedule 5.21
attached hereto and made a part hereof, and the Borrower shall promptly notify
the Lender of any addition or change in such locations.  The Borrower will not
remove or permit the Collateral to be removed from such locations without the
prior written consent of the Lender, except for any Permitted Dispositions or
inventory moved from such locations for the purpose of sale in the ordinary
course of the Borrower’s or any Guarantor’s business.

 

5.22        Complete Information.  This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrower to the Lender for purposes of, or in connection with,
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Lender that and
provided that any projections and forecasts provided by the Borrower are based
on good faith estimates and assumptions believed by the Borrower to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

 

5.23        Subordinated Debt.  Schedule 5.23 lists all Subordinated Debt as of
the Effective Date.  The subordination provisions of the Subordinated Debt are
enforceable against the holders of the Subordinated Debt by the Lender.  The
Obligations constitute senior debt entitled to the benefits of the subordination
provisions contained in the Subordinated Debt.  The Borrower acknowledges that
the Lender is entering into this Agreement and is making the Loan in reliance
upon the subordination provisions of the Subordinated Debt and this Section.

 

5.24        Material Contracts.  Schedule 5.24 identifies and contains a
description of all contracts and transactions to which the Borrower is a party
or a Guarantor is a party (a) which, if breached or terminated, would reasonably
be expected to result in a Material Adverse Effect or (b) in which any Affiliate
is also a party (“Material Agreements”).

 

5.25        Compliance with Applicable Laws.  Borrower and each of the
Guarantors is in compliance with all Applicable Laws related to it and any of
its operations, assets or properties, expect for any non-compliance which would
not reasonably be expected to result in a Material Adverse Effect.

 

5.26        No Trigger of Change of Control Provisions.  Except as set forth on
Schedule 5.26, none of the transactions described in any of the Loan Documents
or contemplated thereunder, including, but not limited to the granting to or
exercise by the Lender of any Conversion Rights and any resulting ownership by
Lender of shares of common stock of the

 

22

--------------------------------------------------------------------------------


 

Borrower, will constitute a “change of control” pursuant to any plan, agreement
or other obligation of the Borrower.

 

5.27        Securities Laws and Exchange Rules.  The transactions described in
the Loan Documents, including but not limited to the Loan, the grant of the
Conversion Rights to the Lender (which are subject to shareholder approval), the
approval of the Conversion Rights by the shareholders of Borrower, and any
election by the Lender to exercise any shareholder approved right to convert all
or any part of the Loan, and any ownership of shares of Common Stock of the
Borrower comply with the provisions of Multilateral Instrument 61-101 and will,
upon (i) shareholders of the Company approving such Conversion Rights in
accordance with Applicable Law, and (ii) the TSX conditionally approving and the
NYSE MKT approving the listing of the common shares of the Company issuable upon
the exercise of such Conversion Rights, be in compliance with the requirements
of the TSX and the NYSE MKT. None of the transactions contemplated by the Loan
Documents requires registration under the Securities Act of 1933.

 

5.28        Mining Rights.  Except to the extent set forth in Schedule 5.28,
Minera William S.A. de C.V. and Minera Labri S.A. de C.V. have acquired all
Mining Rights, and has obtained such other material surface and other material
rights, or has contracts, arrangements, or the ability to acquire the same, as
are necessary for access rights, water rights, plant sites, tailings disposal,
waste dumps, ore dumps, abandoned heaps or ancillary facilities which are
required in connection with the operation of the Velardeña Operations.  All such
Mining Rights and other rights, contracts, arrangements or ability to acquire
the same, are sufficient in scope and substance for the Velardeña Operations as
presently conducted and no part of the purchase price payable in connection with
the acquisition of such Mining Rights and other rights (other than any royalty
payments, if any, payable by the Borrower pursuant to royalty agreements set
forth in Schedule 5.28) remains unpaid.

 

5.29        Ownership and Use of Properties; Liens.  Except for such exceptions
that do not, or are not reasonably expected to have a Material Adverse Effect,
Minera William S.A. de C.V. has good title (or the equivalent thereof in any
relevant jurisdiction) to all of the assets it owns or purports to own, free and
clear of all Liens or claims (including infringement claims with respect to
patents, trademarks, copyrights and the like) except for Permitted Liens and as
otherwise permitted pursuant to this Agreement or the other Loan Documents.
Minera William S.A. de C.V. has complied in all material respects with all
material contractual obligations relating to any of its material assets which
are leased, operated, licensed or used (but not owned) by it or any Subsidiary
of the Borrower and all agreements pursuant to which the Borrower is entitled to
lease, operate, license or use any such Project Assets are in full force and
effect.

 

5.30        Royalties, etc.  Other than as disclosed in Schedule 5.30, neither
the Borrower’s nor or any Guarantor’s interest in any material asset or property
(specifically including, but not limited to El Quevar Project or the Velardeña
Operations) is subject to any royalty, net smelter return obligation, net profit
payment, streaming, or similar interest or arrangement.

 

5.31        No Corrupt Practices.  Neither Borrower nor any of its Subsidiaries
has engaged in any Corrupt Practices in violation of any Applicable Law.

 

23

--------------------------------------------------------------------------------


 

Section 6.  Affirmative Covenants.

 

So long as any of the commitments hereunder are in effect and until payment in
full of the Obligations:

 

6.1          Existence.  The Borrower shall and shall cause each of the
Guarantors to, at all times, (a) preserve and maintain its and each of the
Guarantor’s existence and good standing in the jurisdiction of its organization,
(b) preserve and maintain its and each of the Guarantor’s qualification to do
business and good standing in each jurisdiction where the nature of its business
makes such qualification necessary (other than such jurisdictions in which the
failure to be qualified or in good standing could not reasonably be expected to
have a Material Adverse Effect), and (c) continue as a going concern in the
business which the Borrower and each of the Guarantors is presently conducting
or other businesses reasonably related thereto.

 

6.2          Compliance with Laws.  The Borrower and each of the Guarantors
shall comply in all material respects, including the conduct of its business and
operations and the use of its and their properties and assets, with all
Applicable Laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect.  In addition, and without limiting the foregoing
sentence, the Borrower shall (a) ensure, and cause each Subsidiary at any level
to ensure, that no person who owns a controlling interest in or otherwise
controls the Borrower or any Subsidiary is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (b) not use or permit the use of the
proceeds of the Loan to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and
(c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act (“BSA”) laws and regulations, as amended.

 

6.3          Approvals.  The Borrower and each of the Guarantors will obtain,
maintain in full force and effect, and comply in all respects with, all
Approvals (including those identified in Schedule 1.1 (Approvals), as may be
required or advisable from time to time for the Borrower to (i) execute,
deliver, perform and preserve Lender’s rights under any of the Loan Documents
executed or to be executed by it, (ii) grant and perfect the Liens granted or
purported to be granted and perfected by it pursuant to any Pledge Agreement and
(iii) own, lease, use or license the assets in which it holds any interest and
operate the Velardeña Operations in accordance with sound mining and business
practice except, in the case of (i) and (iii), to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.4          Payment of Taxes and Liabilities.  Except as set forth in Schedule
6.4, the Borrower shall pay and discharge, prior to delinquency and before
penalties accrue thereon, all property and other taxes, and all governmental
charges or levies against it or any of the Guarantors or any of the collateral
provided by Borrower or any of the Guarantors, as well as claims of any kind
which, if unpaid, could become a Lien on any of its and any of the Guarantor’s
property; provided that the foregoing shall not require the Borrower to pay any
such tax or charge so long as it or the appropriate Guarantor shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
the books of Borrower adequate reserves

 

24

--------------------------------------------------------------------------------


 

with respect thereto in accordance with GAAP and, in the case of a claim which
could become a Lien on any of the Collateral, such contest proceedings as are
necessary to stay the foreclosure of such Lien or the sale of any portion of the
Collateral to satisfy such claim.

 

6.5          Maintain Property.  Except as set forth in Schedule 6.5, the
Borrower shall at all times maintain, preserve and keep its and each of the
Guarantor’s plant, properties and equipment, including any Collateral, in good
repair, working order and condition, and shall from time to time make all
needful and proper repairs, renewals, replacements, and additions thereto so
that at all times the efficiency thereof shall be fully preserved and maintained
consistent with good business practices.  The Borrower shall permit the Lender
to examine and inspect such plant, properties and equipment, including any
Collateral, during regular business hours and upon prior written notice to the
Borrower.

 

6.6          Maintain Insurance.  The Borrower shall at all times maintain
property and liability insurance coverage in accordance with the requirements
required under any material agreements binding on Borrower or any of the
Guarantors and consistent with its (i) past practices and (ii) reasonably
prudent under the circumstances. Upon the request of the Lender, Borrower shall
furnish to the Lender a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Borrower and the
Guarantors, which shall be reasonably acceptable in all respects to the Lender
and shall cause each issuer of an insurance policy to provide the Lender with an
endorsement (i) showing the Lender as loss payee with respect to each policy of
property or casualty insurance; and (ii) providing that thirty (30) days’ notice
will be given to the Lender prior to any cancellation of such policy.  In the
event the Borrower either fails to provide the Lender with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Lender, without
waiving or releasing any obligation or default by the Borrower hereunder, may at
any time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Lender reasonably deems advisable.  This insurance
coverage (a) may, but need not, protect the Borrower’s interests in such
property, including the Collateral, and (b) may not pay any claim made by, or
against, the Borrower in connection with such property, including the
Collateral. The Borrower may later cancel any such insurance purchased by the
Lender, but only after providing the Lender with evidence that the Borrower has
obtained the insurance coverage required by this Section.  If the Lender
purchases insurance for the Collateral, the Borrower will be responsible for the
reasonable and documented costs of that insurance, including interest and any
other charges that may be imposed with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance.  The costs of
the insurance may be added to the principal amount of the Loan owing hereunder. 
The costs of the insurance may be more than the cost of the insurance the
Borrower may be able to obtain on its own.

 

6.7          ERISA Liabilities; Employee Plans.  The Borrower shall (i) keep in
full force and effect any and all Employee Plans (other than Multiemployer
Plans) which are presently in existence or may, from time to time, come into
existence under ERISA, and not withdraw from any such Employee Plans, unless
such withdrawal can be effected or such Employee Plans can be terminated without
liability to the Borrower under Title IV of ERISA; (ii) make contributions

 

25

--------------------------------------------------------------------------------


 

to all of such Employee Plans in a timely manner and in a sufficient amount to
comply with the minimum funding standards of Section 302 of ERISA and
Section 412 of the Internal Revenue Code; (iii) comply with all material
requirements of ERISA which relate to such Employee Plans; (iv) notify the
Lender immediately upon receipt by the Borrower of any notice concerning the
imposition of any withdrawal liability or of the institution of any proceeding
or other action which may result in the termination of a Multiemployer Plan or
Employee Plan subject to Title IV of ERISA or the appointment of a trustee by
the Pension Benefit Guarantee Corporation to administer such Employee Plans;
(v) promptly advise the Lender of the occurrence of any Reportable Event or
material non-exempt prohibited transaction (as defined in ERISA), with respect
to any such Employee Plans; and (vi) amend any Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code to
the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in a manner that does not cause
the Employee Plan to lose its qualified status; except, in each of the preceding
clauses (i), (ii), (iii) and (vi), as would not reasonably be expected to result
in a Material Adverse Effect.

 

6.8          Financial Statements.  The Borrower shall at all times maintain a
system of accounting, based on the accrual basis of accounting and in all
respects in accordance with GAAP, and shall upon the reasonable written request
of the Lender furnish, or cause to furnished to the Lender or its authorized
representatives such information regarding the business affairs, operations and
financial condition of the Borrower.  Within thirty (30) days of filing with the
Internal Revenue Service Borrower shall furnish a copy of its federal income tax
returns, together with all schedules and exhibits.   No change with respect to
such accounting principles shall be made by the Borrower or any of the
Guarantors without giving prior notification to the Lender.  The Borrower
represents and warrants to the Lender that the financial statements of the
Borrower delivered to the Lender at or prior to the execution and delivery of
this Agreement and to be delivered at all times thereafter accurately reflect
and will accurately reflect the financial condition of the Borrower and each of
the Guarantors on a consolidated basis.  The Lender shall have the right at all
times during business hours, upon reasonable prior written notice to Borrower,
to inspect the books and records of the Borrower and each of the Guarantors and
make extracts therefrom.

 

6.9          Notice of Proceedings.  The Borrower, promptly upon becoming aware,
shall give written notice to the Lender of (a) any matter materially adversely
affecting the Borrower, any of the Guarantors, or the Velardeña Operations or
the El Quevar Project and (b) any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Borrower to the
Lender which has been instituted or, to the knowledge of the Borrower, is
threatened against the Borrower or any Guarantor or to which any of their
material properties is subject which could reasonably be expected to have a
Material Adverse Effect.

 

6.10        Notice of Event of Default or Material Adverse Effect.  The Borrower
shall, promptly after the commencement thereof, give notice to the Lender in
writing of the occurrence of any Event of Default or any Unmatured Event of
Default, or the occurrence of any condition or event having a Material Adverse
Effect.

 

26

--------------------------------------------------------------------------------


 

6.11        Environmental Matters.  If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of the Borrower or any of the Guarantors, the
Borrower shall cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets.  Without limiting the generality of the
foregoing, the Borrower shall comply with any federal or state or other
jurisdiction’s judicial or administrative order requiring the performance at any
real property of the Borrower or any of the Guarantors of activities in response
to the release or threatened release of a Hazardous Substance.

 

6.12        Shareholder Approval.  Borrower shall file or cause to be filed, a
preliminary proxy statement on or before November 23, 2015, for purposes of
holding a special meeting of its shareholders in order for the shareholders of
the Borrower to consider and vote on approving the Conversion Rights of the
Note, and the transactions contemplated thereby (the “Shareholders Meeting”).
Borrower will promptly file a definitive proxy statement as soon as practicable
(the “Final Proxy Statement Filing Date”). Borrower, as promptly as reasonably
practicable after the Final Proxy Statement Filing Date, but no later than
January 31, 2016, shall hold the Special Meeting. Borrower’s Board shall
(i) recommend to the shareholders of Borrower the approval of the conversion
provisions of the Note, and the transactions contemplated thereby, (ii) take all
lawful actions to solicit and encourage such approval from the shareholders of
Borrower and (iii) not withdraw or modify such favorable recommendation. On or
before January 15, 2016, Borrower will apply to the TSX for listing of all
shares receivable upon exercise of the Conversion Rights and will diligently
pursue the listing of such shares on the TSX. Within five (5) days after receipt
of the approval of the shareholders, Borrower will apply to the NYSE MKT for
listing of all shares receivable upon exercise of the Conversion Rights and will
diligently pursue the listing of such shares on the NYSE MKT.

 

6.13        Best Efforts to Raise Capital through the Sale of Equity.  Borrower
will use its commercially reasonable best efforts to raise no less than
$5,000,000 through the sale of equity or securities convertible into equity with
the closing of such funding to occur prior to the Loan Maturity Date.

 

6.14        Security Interest in Newly Acquired Assets.  If Borrower or any of
its Subsidiaries obtains any material assets, upon the reasonable written
request of the Lender, Borrower and/or any such subsidiary will grant Lender a
Lien against any such assets as collateral security for the Loan.

 

6.15        SEC and Exchange Required Filings.  Borrower will timely file all
reports required by the NYSE MKT and the SEC and will not voluntarily de-list
from either the NYSE MKT or TSX without the prior written approval of the Lender
(not to be unreasonably withheld, delayed or conditioned). For as long as the
Loan is outstanding, Borrower will use its commercially reasonable best efforts
to maintain its listing with NYSE MKT and the TSX.

 

6.16        Registration Rights Agreement.  Upon any exercise by the Lender of
its right to convert all or any portion of the principal and interest under the
Note into common stock of the

 

27

--------------------------------------------------------------------------------


 

Borrower, Borrower agrees to enter into a Registration Rights Agreement, the
form of which is attached hereto as Exhibit B.

 

6.17        Further Assurances.  The Borrower shall take or cause to be taken
and shall cause each of its Subsidiaries, including each of the Guarantors, to
take or cause to be taken, such actions as are necessary or as the Lender may
reasonably request from time to time to ensure that the Obligations under the
Loan Documents are secured by such assets of the Borrower and its Subsidiaries
in each case as the Lender may reasonably determine, including (a) the execution
and delivery of security agreements, pledge agreements, financing statements,
mortgages, and other documents, and the filing any of the foregoing, and (b) the
delivery of certificated securities and other collateral with respect to which
perfection is obtained by possession.

 

Section 7.  Negative Covenants.

 

So long as any of the commitments hereunder are in effect and until payment in
full of the Obligations (other than contingent indemnification obligations for
which no claim has been asserted), Borrower and each of the Guarantors shall
comply with each of the following unless Borrower has obtained Lender’s prior
written consent in each instance:

 

7.1          Use of Proceeds.  Neither Borrower nor any of its Subsidiaries
shall use the proceeds of the Loan except as set forth in Schedule 1.1 (Use of
Proceeds); provided that, Borrower and its Subsidiaries may vary from the amount
set forth in any line item of the Use of Proceeds set forth in Schedule 1.1 (Use
of Proceeds) by no more than 20%.

 

7.2          Debt.  Neither the Borrower nor any of the Guarantors or other
Subsidiaries of the Borrower, shall, either directly or indirectly, create,
assume, incur or have outstanding any Debt, or become liable, whether as
endorser, guarantor, surety or otherwise, for any Debt of any other Person,
except for the following (“Permitted Debt”):

 

(a)           the Obligations under this Agreement and the other Loan Documents;

 

(b)           obligations for Taxes, assessments, municipal or other
governmental charges;

 

(c)           Intercompany Debt among the Borrower and its Subsidiaries or among
each of the Subsidiaries;

 

(d)           obligations for accounts payable and trade payables, other than
for money borrowed, incurred in the ordinary course of business;

 

(e)           Debt not otherwise permitted that does not exceed $100,000; and

 

(f)            the Permitted Debt listed in Schedule 7.2.

 

7.3          Liens.  Neither the Borrower nor any Guarantor shall, either
directly or indirectly, create, assume, incur or suffer or permit to exist any
Lien or charge of any kind or character upon

 

28

--------------------------------------------------------------------------------


 

any material asset of the Borrower or any Guarantor, whether owned at the date
hereof or hereafter acquired, except for the following (“Permitted Liens”):

 

(a)           Liens created under the Loan Documents;

 

(b)           Liens imposed by a Governmental Authority for Taxes, assessments,
pension or severance obligations, or other charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which the Borrower maintains
adequate reserves in accordance with GAAP;

 

(c)           Liens arising in the ordinary course of business (such as
(i) Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law, and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services, which do not in the aggregate materially detract from the
value of the property or assets of the Borrower or materially impair the use
thereof in the operation of the Borrower’s business and, in each case, for which
the Borrower maintains adequate reserves in accordance with GAAP;

 

(d)           easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of the Borrower;

 

(e)           purchase money security interests securing payment by the Borrower
or any Guarantor of a portion of the purchase price of any asset, provided that
(i) any such Lien attaches to such property concurrently with or within thirty
(30) days after the acquisition thereof, (ii) such Lien attaches solely to the
property so acquired in such transaction, and (iii) the principal amount of the
debt secured thereby does not exceed 100% of the cost of such property;

 

(f)            Liens, deposits or pledges to secure the non-delinquent
performance of bids, tenders, contracts (other than contracts for the payment of
money), leases (permitted under this Agreement), public or statutory
obligations, surety, stay, appeal, indemnity, performance or other similar
bonds, or other similar obligations arising in the ordinary course of business;

 

(g)           Liens arising out of the lease of capital equipment;

 

(h)           attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding Twenty-Five Thousand and 00/100 Dollars ($25,000.00) arising
in connection with court proceedings, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings and to
the extent such judgments or awards do not constitute an Event of Default;

 

29

--------------------------------------------------------------------------------


 

(i)            pledges, deposits or Liens arising or made to secure payment of
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits or to participate in any fund in connection with workers’
compensation, unemployment insurance, pensions or other social security
programs;

 

(j)            to the extent permitted under this Agreement, leasehold interests
in leases or subleases and licenses granted in the ordinary course of business
and not interfering in any material respect with the business of the licensor;

 

(k)           with respect to real property, zoning restrictions, easements,
licenses, encumbrances or other restrictions on the use of such real property or
other minor irregularities in the title thereto, so long as the same do not
impair in any material respect the use or value of such property for its
intended purpose;

 

(l)            Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); and

 

(m)          those Liens identified in Schedule 7.3.

 

7.4          Investments.  Except as set forth in Schedule 7.4, the Borrower
will not and will not permit any of its Subsidiaries, either directly or
indirectly, to make or have outstanding any Investment.

 

7.5          Modification of Material Agreements.  Borrower shall not and shall
not permit any of its Subsidiaries to modify any Material Agreement as listed on
Schedule 5.24.

 

7.6          Asset Dispositions, etc.  The Borrower will not and will not permit
any of its Subsidiaries, either directly or indirectly, to have any Asset
Disposition (including accounts receivable) to any Person (other than another
Obligor) except for a Permitted Disposition.

 

7.7          No Change in Control Agreements.  Without the prior written consent
of the Lender (not to be unreasonably withheld, delayed or conditioned), neither
Borrower nor any of the Guarantors will (i) adopt any compensation related plan
or policy containing “change of control” or “change in control” provisions, or
(ii) enter into any compensation or other agreement, plan or policy pursuant to
which any of the transactions described in the Loan Documents or contemplated
thereunder, including without limitation the granting to or exercise by the
Lender of any Conversion Rights and any resulting ownership by Lender of shares
of common stock of the Borrower, will constitute a “change of control” of the
Borrower.

 

7.8          Sale and Leaseback.  Except as set forth in Schedule 7.8, the
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into any agreement or arrangement providing for the sale or
transfer by it of any property (now owned or hereafter acquired) to a Person
(other than another Obligor) and the subsequent lease or rental, in a related
transaction, of such property or other substantially similar property from such
Person.

 

30

--------------------------------------------------------------------------------


 

7.9          Issuance of Capital Securities.  Any proceeds from the sale of
Capital Securities of the Borrower up to the amount of principal and all
interest payable under the Note shall be deposited in a separate account, with
disbursements from such account not permitted without the signature of an
authorized person on behalf of the Lender and then only to repay the Note at
maturity or to release all or part of the proceeds upon a conversion of all or
part of the Loan into shares of common stock of the Borrower as described in the
Note. Other than settlement of intercompany contributions and distributions
between the Subsidiaries or between the Borrower and any Subsidiary, none of the
Guarantors shall issue any Capital Securities to any Person.

 

7.10        Distributions.  Other than distributions between the Subsidiaries or
between the Borrower and any Subsidiary, neither the Borrower nor any Guarantor
shall, (a) make any distribution or dividend, whether in cash or otherwise, to
any of its equity holders, (b) purchase or redeem any of its equity interests or
any warrants, options or other rights in respect thereof, (c) pay any management
fees or similar fees to any of its equity holders or any Affiliate thereof,
(d) pay or prepay interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or any
other payment in respect of any Subordinated Debt, or (e) set aside restricted
funds for any of the foregoing.  The foregoing shall not prohibit the transfer
of funds to enable the Borrower to repay the Loan at maturity.

 

7.11        No Adverse Change to Employee Benefits.  Neither Borrower nor any of
the Guarantors will amend or revise (including re-pricing any options granted to
any present or former officer, director, employee or any person similarly
situated) any terms of employment including compensation and benefits in a
manner that benefits any such person or is adverse to the best interests of the
Company.

 

7.12        Inconsistent Agreements.  Neither the Borrower nor any Guarantor
shall enter into any material agreement containing any provision which would
(a) be violated or breached by any borrowing by the Borrower hereunder or by the
performance by the Borrower or any Guarantor of any of its Obligations hereunder
or under any other Loan Document, (b) prohibit the Borrower or any Guarantor
from granting to the Lender a Lien on any of its assets or (c) create or permit
to exist or become effective any encumbrance or restriction on the ability of
any Subsidiary to (i) pay dividends or make other distributions to the Borrower
or any other Subsidiary, or pay any Debt owed to the Borrower or any Guarantor,
(ii) make loans or advances to the Borrower or any other Guarantor, or
(iii) transfer any of its assets or properties to the Borrower or any other
Guarantor, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder,
(B) restrictions or conditions imposed by any agreement relating to purchase
money Permitted Debt, and other secured Permitted Debt by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Permitted Debt, and (C) customary provisions in leases and other contracts
restricting the assignment thereof.

 

7.13        Royalty and Other Agreements.  Neither the Borrower nor any of the
Guarantors shall enter into any agreement relating to the granting of royalties,
net profits, streaming, or similar interests in connection with the Velardeña
Operations or the El Quevar Project.

 

31

--------------------------------------------------------------------------------


 

7.14        Business Activities; Change of Legal Status and Organizational
Documents.  Neither the Borrower nor any Guarantor shall (a) engage in any line
of business other than the businesses engaged in on the date hereof and
businesses reasonably related thereto, (b) change its name, its Employer
Identification Number, if it has one, its type of organization, its jurisdiction
of organization or other legal structure, or (c) permit its charter, bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to materially adversely affect the interests of the
Lender.

 

7.15        Derivatives.  Borrower shall not and shall not permit any of its
Subsidiaries to enter into any derivative contracts, including, but not limited
to interest rate swaps and hedging arrangements.

 

Section 8.  Events of Default.

 

The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).

 

8.1          Nonpayment of Obligations.  Borrower shall fail to pay principal,
interest, or any other amount due, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; when and as the same shall become due
and payable, within three (3) days of the date when it becomes due and payable
under any Loan Document.

 

8.2          Misrepresentation.  Any written warranty, representation,
certificate or statement of any Obligor in this Agreement, the other Loan
Documents shall be false in any material respect when made or at any time
thereafter, or if any financial data or any other information now or hereafter
furnished to the Lender by or on behalf of any Obligor in connection with any
Loan Document shall prove to be false, inaccurate or misleading in any material
respect.

 

8.3          Nonperformance.  Any failure to perform or default in the
performance of any material covenant, condition or agreement contained in this
Agreement or in any Loan Document, and such failure to perform or default in
performance (except for any obligation to pay money) continues for a period of
thirty (30) days after the Borrower receives notice or knowledge from the Lender
of such failure to perform or default in performance or, if longer, the period
of time permitted for a cure under the Loan Document under which such failure to
perform or default occurs.

 

8.4          Default under Other Debt.  Any default by any Obligor in the
payment of any Debt for any other obligation, in an aggregate principal amount
exceeding $100,000 beyond any period of grace provided with respect thereto or
in the performance of any other material term, condition or covenant contained
in any agreement (including any capital or operating lease or any agreement in
connection with the deferred purchase price of property) under which any such
obligation is created, the effect of which default is to cause or permit the
holder of such obligation (or the other party to such other agreement) to cause
such obligation to become due prior to its stated maturity or terminate such
other agreement.

 

8.5          Other Material Obligations.  Any default in the payment when due,
or in the performance or observance of, any material obligation of, or condition
agreed to by, any Obligor

 

32

--------------------------------------------------------------------------------


 

with respect to any material purchase or lease of goods or services where such
default, singly or in the aggregate with all other such defaults, would
reasonably be expected to have a Material Adverse Effect.

 

8.6          Bankruptcy, Insolvency, etc.  Any Obligor shall:

 

(a)           become insolvent, or generally fail to pay, or admit in writing
its inability or unwillingness generally to pay, debts as they become due;

 

(b)           apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the property of such Obligor; make a general assignment for the benefit of its
creditors or take any action authorizing, or in furtherance of, any of the
foregoing;

 

(c)           in the absence of such application, consent or acquiescence in,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of such Obligor, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided that, each Obligor hereby expressly authorizes Borrower
to appear in any court conducting any relevant proceeding during such 60 day
period to preserve, protect and defend their rights under the Loan Documents;

 

(d)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by any Obligor, such case or proceeding shall be consented to or
acquiesced in by such Obligor, as the case may be, or shall result in the entry
of an order for relief or shall remain for 60 days undismissed; provided that,
each Obligor hereby expressly authorizes Borrower to appear in any court
conducting any such case or proceeding during such 60 day period to preserve,
protect and defend their rights under the Loan Documents; or

 

(e)           take any action authorizing, or in furtherance of, any of the
foregoing.

 

8.7          Judgments.  The entry of any final judgment, decree, levy of
execution, attachment, garnishment or other similar process with respect to the
payment of money in an amount in excess of $250,000 against any Obligor, other
than as listed in Schedule 8.7.

 

8.8          Change in Control.  The occurrence of any Change in Control with
respect to the Borrower or any Guarantor, except as contemplated hereby.

 

8.9          Guaranty.  Any guaranty provided by a Guarantor shall for any
reason be revoked, terminated or become invalid or otherwise cease to be in full
force and effect. Any Guarantor shall contest in any manner the validity or
enforceability of a Guaranty or deny that it has continuing liability
thereunder.

 

8.10        Subordinated Debt.  The subordination provisions of any Subordinated
Debt shall for any reason be revoked or invalid or otherwise cease to be in full
force and effect.  The

 

33

--------------------------------------------------------------------------------


 

Borrower shall contest in any manner, or any other holder thereof shall contest
in any judicial proceeding, the validity or enforceability of the Subordinated
Debt or deny that it has any further liability or obligation thereunder, or the
Obligations shall for any reason not have the priority contemplated by the
subordination provisions of the Subordinated Debt.

 

8.11        Material Agreement.  The provisions of any agreement shall for any
reason, other than in accordance with the terms of such agreement, be revoked,
terminated or otherwise cease to be in full force and effect, if such
revocation, termination or cessation would reasonably be expected to have a
Material Adverse Effect.

 

8.12        Impairment of Security, etc.  Any Loan Document or any Lien granted
to the Lender hereunder or thereunder shall, in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of any Obligor party thereto; the Borrower or any Guarantor shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability; or, except as permitted under any Loan
Document, any Lien securing any Obligation shall, in whole or in part, cease to
be a perfected first priority Lien; provided that the Borrower shall have thirty
(30) days to cure any such impairment after the Borrower receives notice or
knowledge from the Lender of such impairment.

 

8.13        Expropriation, etc.  Any Governmental Authority or other person
purporting to be or act as a Governmental Authority condemns, nationalizes,
seizes or otherwise expropriates all or any material portion of the assets or
ownership of, or assumes custody of, a material portion of the Velardeña
Operations or El Quevar Project, or the ownership of the owner of the Velardeña
Operations or El Quevar Project, if such action (together with any prior similar
action) would prevent the Borrower from carrying on its obligations under the
Loan Documents or would reasonably be expected to have a Material Adverse
Effect, and such condemnation, nationalization, seizure, expropriation,
assumption or action is not withdrawn, rescinded, reversed, or in the case of
any such action with respect to property or assets, the same are not replaced
with equivalent property or assets within thirty (30) days.

 

8.14        Failure to Receive Approvals.  Failure of (i) the shareholders of
the Borrower to approve the Conversion Rights of the Lender prior to January 31,
2016, or (ii) the Borrower to receive the NYSE MKT and the TSX conditional
approval for listing of all shares receivable upon exercise of the Conversion
Rights on or before February 15, 2016; provided that the Borrower shall have up
to fourteen (14) days to extend the Shareholders Meeting in order to meet the
quorum requirement for purposes of obtaining approval of the Conversion Rights.

 

Section 9.  Remedies.

 

9.1          Rights of Lender.  Upon the occurrence and during the continuance
of an Event of Default, the Lender shall have all rights, powers and remedies
set forth in the Loan Documents, in any written agreement or instrument (other
than this Agreement or the Loan Documents) relating to any of the Obligations or
any security therefor, as a secured party under the UCC or as otherwise provided
at law or in equity.  Without limiting the generality of the foregoing, the
Lender may, at its option upon the occurrence and during the continuance of an
Event of Default, declare its commitments to the Borrower to be terminated and
all Obligations to be immediately due and payable, all without demand, notice or
further action of any kind required on the part of

 

34

--------------------------------------------------------------------------------


 

the Lender.  The Borrower hereby waives any and all presentment, demand, notice
of dishonor, protest, and all other notices and demands in connection with the
enforcement of Lender’s rights under the Loan Documents, and hereby consents to,
and waives notice of release, with or without consideration, of the Guarantor or
of any Collateral, notwithstanding anything contained herein or in the Loan
Documents to the contrary.

 

9.2          Possession and Assembly of Collateral.  Upon the occurrence and
during the continuance of an Event of Default, the Lender, in person, by agent,
or by a properly appointed receiver, shall be entitled, without notice, demand
or legal process of any kind (other than as required by law), take possession of
any or all of the Collateral (in addition to Collateral of which the Lender
already has possession), wherever it may be found, and for that purpose may
pursue the same wherever it may be found, and may at any time enter into any of
the Borrower’s or Guarantors’ premises where any of the Collateral may be or is
supposed to be, and search for, take possession of, remove, keep and store any
of the Collateral until the same shall be sold or otherwise disposed of and the
Lender shall have the right to store and conduct a sale of the same in any of
the Borrower’s or Guarantor’s premises without cost to the Lender.  At the
Lender’s request, the Borrower will, at the Borrower’s sole expense, assemble
the Collateral and make it available to the Lender at a place or places to be
designated by the Lender which is reasonably convenient to the Lender and the
Borrower.  Lender may apply for and obtain, without regard to the adequacy of
any security for the obligations or the solvency of the Borrower or any other
person or entity, a receiver to be appointed by any court of competent
jurisdiction to take charge of all the premises, to manage, operate and carry on
any business then being conducted or that could be conducted on the premises, to
carry on, protect, preserve, replace and repair any of the Collateral and to
apply the same to pay the receiver’s reasonable and documented expenses and all
such amounts shall become obligations due under the Loan Documents.  Such
receiver may be appointed by any court of competent jurisdiction upon ex parte
application and without notice to Borrower, notice being hereby expressly
waived.  Borrower hereby consents to the appointment of such receiver and waives
any and all defenses, including, but not limited to, defenses based upon venue,
to such appointment and agrees not to oppose any application therefor, other
than the defense that there does not then exist an Event of Default.  Borrower
consents to the receivership pursuant to CRS § 38-38-602(3) and agrees that it
shall not be necessary for Lender to plead or prove any other basis for a
receiver under CRS § 38-38-601 or 602(1) and (2) or CRCP Rule 66, all of which
are waived.  Lender shall not be required to commence a judicial foreclosure as
a condition precedent to its right to have a receiver appointed.  In no event
shall the receiver be obligated to post a bond in excess of one and one-half
times the gross revenues or $100,000, whichever is less.  The receiver shall be
authorized to operate the business as deemed necessary or desirable to complete
the improvements; pay, settle or compromise all existing invoices, charges and
claims relating to the premises and/or the improvements as it deems necessary
for the completion of the improvements and a clear title to the premises;
prosecute and defend all actions and proceedings in connection with the
construction and the improvements and apply the proceeds of any judgment in such
action against any of the Obligations as it determines in its sole discretion;
execute, acknowledge and deliver all leases, instruments and documents in the
name of Borrower; and, with court approval, to sell the collateral.  Upon
appointment of said receiver, Borrower shall immediately deliver possession of
all of the premises to such receiver.  Neither the appointment of a receiver for
the premises by any court at the request of Lender or by agreement with Borrower
nor the entering

 

35

--------------------------------------------------------------------------------


 

into possession of all or any part of the premises by such receiver shall
constitute Lender a “mortgagee in possession” or otherwise make Lender
responsible or liable in any manner with respect to the premises or the
occupancy, operation or use thereof.  Borrower agrees that Lender shall have the
absolute and unconditional right to the appointment of a receiver in any
independent and/or separate action brought by Lender regardless of whether
Lender seeks any relief in such action other than the appointment of a
receiver.  In that respect, Borrower waives any express or implied requirement
under common law that a receiver may be appointed only ancillary to other
judicial or non-judicial relief.

 

9.3          Sale of Collateral.  The Lender may sell any or all of the
Collateral at public or private sale, upon such terms and conditions as the
Lender may deem proper and the Lender may purchase any or all of the Collateral
at any such sale.  The Borrower acknowledges that the Lender may be unable to
effect a public sale of all or any portion of the Collateral because of certain
legal and/or practical restrictions and provisions which may be applicable to
the Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers.  The Borrower consents
to any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale.  The Lender shall
have no obligation to clean-up or otherwise prepare the Collateral for sale. 
The Lender may apply the net proceeds, after deducting all costs, expenses,
reasonable and documented attorneys’ and paralegals’ fees incurred or paid at
any time in the collection, protection and sale of the Collateral and the
Obligations, to the payment of the Note and/or any of the other Obligations,
returning the excess proceeds, if any, to the Borrower.  The Borrower shall
remain liable for any amount remaining unpaid after such application, with
interest at the Default Rate.  Any notification of intended disposition of the
Collateral required by law shall be conclusively deemed reasonably and properly
given if given by the Lender at least ten (10) calendar days before the date of
such disposition.  The Borrower hereby confirms, approves and ratifies all acts
and deeds of the Lender relating to the foregoing, and each part thereof, and
expressly waives any and all claims of any nature, kind or description which it
has or may hereafter have against the Lender or its representatives, by reason
of taking, selling or collecting any portion of the Collateral.  The Borrower
consents to releases of the Collateral at any time (including prior to default)
and to sales of the Collateral in groups, parcels or portions, or as an
entirety, as the Lender shall deem appropriate.  The Borrower expressly absolves
the Lender from any loss or decline in market value of any Collateral by reason
of delay in the enforcement or assertion or non-enforcement of any rights or
remedies under this Agreement.

 

9.4          Standards for Exercising Remedies.  To the extent that Applicable
Law imposes duties on the Lender to exercise remedies in a commercially
reasonable manner, the Borrower acknowledges and agrees that it is not
commercially unreasonable for the Lender (a) to fail to incur expenses
reasonably deemed significant by the Lender to prepare Collateral for
disposition or otherwise to complete raw material or work-in-process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other Persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other Persons obligated on Collateral

 

36

--------------------------------------------------------------------------------


 

directly or through the use of collection agencies and other collection
specialists, (e) to advertise dispositions of Collateral through publications or
media of general circulation, whether or not the Collateral is of a specialized
nature, (f) to contact other Persons, whether or not in the same business as the
Borrower, for expressions of interest in acquiring all or any portion of the
Collateral, (g) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the collateral is of a specialized
nature, (h) to dispose of Collateral by utilizing internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets, (i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, including any warranties of title, (k) to
purchase insurance or credit enhancements to insure the Lender against risks of
loss, collection or disposition of Collateral or to provide to the Lender a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Lender in the collection or disposition of any of the Collateral.  The Borrower
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by the Lender would not be commercially
unreasonable in the Lender’s exercise of remedies against the Collateral and
that other actions or omissions by the Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this section.  Without
limitation upon the foregoing, nothing contained in this section shall be
construed to grant any rights to the Borrower or to impose any duties on the
Lender that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this section.

 

9.5          UCC and Offset Rights.  The Lender may exercise, from time to time,
any and all rights and remedies available to it under the UCC or under any other
Applicable Law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Lender, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and reasonable attorneys’
and paralegals’ fees, and in such order of application as the Lender may, from
time to time, elect, any indebtedness of the Lender to any Obligor, however
created or arising, including balances, credits, deposits, accounts or moneys of
such Obligor in the possession, control or custody of, or in transit to the
Lender.  The Borrower, on behalf of itself and each Obligor, hereby waives the
benefit of any law that would otherwise restrict or limit the Lender in the
exercise of its right, which is hereby acknowledged, to appropriate at any time
hereafter any such indebtedness owing from the Lender to any Obligor.

 

9.6          Additional Remedies.  The Lender shall have the right and power to:

 

(a)           instruct the Borrower, at its own expense, to notify any parties
obligated on any of the Collateral, including any account debtors, to make
payment directly to the Lender of any amounts due or to become due thereunder,
or the Lender may directly notify such obligors of the security interest of the
Lender, and/or of the assignment to the Lender of the Collateral and direct such
obligors to make payment to the Lender of any amounts due or to become due with
respect thereto, and thereafter, collect any such amounts due on the Collateral
directly from such Persons obligated thereon;

 

37

--------------------------------------------------------------------------------


 

(b)           enforce collection of any of the Collateral, including any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;

 

(c)           take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;

 

(d)           extend, renew or modify for one or more periods (whether or not
longer than the original period) the Note, any other of the Obligations, any
obligation of any nature of any other obligor with respect to the Note or any of
the Obligations;

 

(e)           grant releases, compromises or indulgences with respect to the
Note, any of the Obligations, any extension or renewal of any of the
Obligations, any security therefor, or to any other obligor with respect to the
Note or any of the Obligations;

 

(f)            make an election with respect to the Collateral under
Section 1111 of the Bankruptcy Code or take action under Section 364, 365 or any
other section of the Bankruptcy Code; provided, however, that any such action of
the Lender as set forth herein shall not, in any manner whatsoever, impair or
affect the liability of the Borrower hereunder, nor prejudice, waive, nor be
construed to impair, affect, prejudice or waive the Lender’s rights and remedies
at law, in equity or by statute, nor release, discharge, nor be construed to
release or discharge, the Borrower, any guarantor or other Person liable to the
Lender for the Obligations; and

 

(g)           at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Lender’s rights
hereunder, under the Note or under any of the other Obligations.

 

The Borrower hereby ratifies and confirms whatever the Lender may do with
respect to the Collateral and agrees that the Lender shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral.

 

9.7          Attorney-in-Fact.  The Borrower hereby irrevocably makes,
constitutes and appoints the Lender (and any officer of the Lender or any Person
designated by the Lender for that purpose) as the Borrower’s true and lawful
proxy and attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and
stead, with full power of substitution, to (i) take such actions as are
permitted in this Agreement and the other Loan Documents, (ii) execute such
financing statements and other documents and to do such other acts as the Lender
may reasonably require to perfect and preserve the Lender’s security interest
in, and to enforce such interests in the Collateral, (iii) to affirm or make any
elections under section 365 of the Bankruptcy Code pertaining to any agreements
in the event of a bankruptcy filed by or against the Borrower or any Guarantor,
and (iv) carry out any remedy provided for in this Agreement, including
endorsing the Borrower’s name to checks, drafts, instruments and other items of
payment, and proceeds of the Collateral, executing change of address forms with
the postmaster of the United States Post Office serving the address of the
Borrower, changing the address of the Borrower to that of the

 

38

--------------------------------------------------------------------------------


 

Lender, opening all envelopes addressed to the Borrower and applying any
payments contained therein to the Obligations.  The Borrower hereby acknowledges
that the constitution and appointment of such proxy and attorney-in-fact are
coupled with an interest and are irrevocable.  The Borrower hereby ratifies and
confirms all that such attorney-in-fact may do or cause to be done by virtue of
any provision of this Agreement.

 

9.8          No Marshaling.  The Lender shall not be required to marshal any
present or future collateral security (including this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order.  To the extent that it lawfully may, the Borrower hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Lender’s rights
under this Agreement or under any other instrument creating or evidencing any of
the Obligations or under which any of the Obligations is outstanding or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, the Borrower hereby irrevocably waives the
benefits of all such laws.

 

9.9          Application of Proceeds.  The Lender will within three (3) Business
Days after receipt of cash or solvent credits from collection of items of
payment, proceeds of Collateral or any other source, apply the whole or any part
thereof against the Obligations secured hereby.  The Lender shall further have
the exclusive right to determine how, when and what application of such payments
and such credits shall be made on the Obligations, and such determination shall
be conclusive upon the Borrower.  Any proceeds of any disposition by the Lender
of all or any part of the Collateral may be first applied by the Lender to the
payment of expenses incurred by the Lender in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses as provided for in
Section 10.14 hereof.

 

9.10        No Waiver.  No Event of Default shall be waived by the Lender except
in writing. No failure or delay on the part of the Lender in exercising any
right, power or remedy hereunder shall operate as a waiver of the exercise of
the same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder. 
There shall be no obligation on the part of the Lender to exercise any remedy
available to the Lender in any order.  The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity.  The
Borrower agrees that in the event that the Borrower fails to perform, observe or
discharge any of its Obligations or liabilities under this Agreement or any Loan
Document, no remedy of law will provide adequate relief to the Lender, and
further agrees that the Lender shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

Section 10.  Miscellaneous.

 

10.1        Obligations Absolute.  None of the following shall affect the
Obligations of the Borrower to the Lender under this Agreement or the Lender’s
rights with respect to the Collateral:

 

39

--------------------------------------------------------------------------------


 

(a)           acceptance or retention by the Lender of other property or any
interest in property as security for the Obligations;

 

(b)           release by the Lender of all or any part of the Collateral or of
any party liable with respect to the Obligations;

 

(c)           release, extension, renewal, modification or substitution by the
Lender of the Note, or the Note evidencing the Obligations, or the compromise of
the liability of any Obligor of the Obligations; or

 

(d)           failure of the Lender to resort to any other security or to pursue
the Borrower or any other Obligor liable for any of the Obligations before
resorting to remedies against the Collateral.

 

10.2        Entire Agreement.  This Agreement and the other Loan Documents
(i) constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof; and (ii) are the final expression of the
intentions of the Obligor and the Lender.  No promises, either expressed or
implied, exist between the Obligor and the Lender, unless contained herein or
therein.  Without limiting the generality of the foregoing, Lender and Borrower
each disclaim and waive any implied covenants with respect to this Agreement and
the other Loan Documents, including, without limitation, the implied covenant of
good faith and fair dealing.  This Agreement, together with the other Loan
Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Agreement and the other Loan Documents.  The Borrower
specifically acknowledges that this Agreement relates to a “credit agreement”
for a principal amount exceeding twenty-five thousand dollars as defined in
C.R.S. § 38-10-124 and that the statute of frauds provided in such statute
applies to this Agreement.  This Agreement and the other Loan Documents are the
result of negotiations among the Lender, the Obligors and the other parties
thereto, and have been reviewed (or have had the opportunity to be reviewed) by
counsel to all such parties, and are the products of all parties.  Accordingly,
this Agreement and the other Loan Documents shall not be construed more strictly
against the Lender merely because the Lender’s involvement in their preparation.

 

10.3        Assignability.  (a) The Lender may at any time assign the Lender’s
rights in this Agreement, the other Loan Documents, the Obligations, or any part
thereof and transfer the Lender’s rights in any or all of the Collateral, and
the Lender thereafter shall be relieved from all liability with respect to such
Collateral.  In addition, the Lender may at any time sell one or more
participations in the Loan.  In the event that a transfer by Lender of its
rights and/or obligations under this Agreement (and any relevant Loan Documents)
occurred or was deemed to occur by way of novation, the Parties explicitly agree
that all securities and guarantees created under any Loan Documents shall be
preserved for the benefit of the new lender, new secured party, participant or
their successors or assignees, in accordance with the provisions of Article 1278
of the Luxembourg Civil Code. (b) The Borrower may not sell or assign this
Agreement, or any other agreement with the Lender or any portion thereof, either
voluntarily or by operation of law,

 

40

--------------------------------------------------------------------------------


 

without the prior written consent of the Lender.  (c) This Agreement shall be
binding upon the Lender and the Borrower and their respective legal
representatives and successors, provided that a successor to the Lender shall be
entitled to rely upon the provisions of Section 3.5 only if the successor has
satisfied requirements imposed by the final sentence of Section 3.5. If the
Lender assigns rights under this Agreement, the Lender shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each assignee’s interest in the Loan and the principal
amounts (and stated interest) of each assignee’s interest in the Loans or other
obligations under the Loan Documents (the “Register”); provided that the  Lender
shall not have any obligation to disclose all or any portion of the Register to
any Person except to the extent that such disclosure is necessary to establish
that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. Any sale or
transfer of an interest in the Loan, however evidenced, shall be effective only
upon appropriate entries with respect thereto being made in the Register.  The
entries in the Register shall be conclusive absent manifest error, and the
Lender shall treat each Person whose name is recorded in the Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. All references herein to the Borrower shall be
deemed to include any successors, whether immediate or remote.  In the case of a
joint venture or partnership, the term “Borrower” shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.  Notwithstanding the above, Lender agrees that, so long as no Event
of Default has occurred and is continuing, that prior to any assignment of this
Agreement or the Note to, or any loan participation with, a Person other than a
financial institution whose deposits are insured by the FDIC, Lender agrees to
obtain Borrower’s prior written approval of the proposed assignee or
participant, which approval shall not be unreasonably withheld.

 

10.4        Confirmations.  The Borrower and the Lender agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loan then outstanding under
such Note.

 

10.5        Binding Effect.  This Agreement shall become effective upon
execution by the Borrower and the Lender.  If this Agreement is not dated or
contains any blanks when executed by the Borrower, the Lender is hereby
authorized, without notice to the Borrower, to date this Agreement as of the
date when it was executed by the Borrower, and to complete any such blanks
according to the terms upon which this Agreement is executed.

 

10.6        Governing Law; Jurisdiction, etc.

 

(a)           This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Colorado.

 

(b)           The Borrower and each Guarantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Lender in any way

 

41

--------------------------------------------------------------------------------


 

relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
Colorado sitting in County, and of the United States District Court of the
District of Colorado, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such Colorado State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or Guarantor or its properties
in the courts of any jurisdiction.

 

(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 10.13. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by Applicable Law.

 

10.7        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.8        Enforceability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

42

--------------------------------------------------------------------------------


 

10.9        Survival of Borrower Representations.  All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Lender, be deemed material and relied
upon by the Lender and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Note.  Each of the
representations and warranties contained herein shall be deemed reaffirmed as of
the date of each borrowing under this Agreement.  The Lender, in extending
financial accommodations to the Borrower, is expressly acting and relying on the
aforesaid representations and warranties.

 

10.10      Extensions of Lender’s Commitment.  This Agreement shall secure and
govern the terms of (i) any extensions or renewals of the Lender’s commitment
hereunder, and (ii) any replacement note executed by the Borrower and accepted
by the Lender in its sole and absolute discretion in substitution for the Note.

 

10.11      Time of Essence.  Time is of the essence in making payments of all
amounts due the Lender under this Agreement and in the performance and
observance by the Borrower of each covenant, agreement, provision and term of
this Agreement.

 

10.12      Counterparts; Facsimile Signatures.  Borrower has requested that
Lender permit this Agreement and the other Loan Documents be signed in
counterpart signature pages and that they be delivered electronically.  Lender
is willing to permit the use of electronically delivered counterpart signature
pages on the following terms, each of which is accepted by Borrower by the
delivery of any counterpart signature page: (a) This Agreement and the other
Loan Documents may be signed in any number of counterparts and delivered
electronically, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument; (b) Borrower agrees
that the version of the documents to which the counterpart signature pages are
attached according to Lender’s records shall conclusively be deemed to be the
final versions agreed upon by all parties; (c) Borrower waives any claim or
defense that it may have against Lender or any other person involved in handling
the counterpart signature pages, even if such claims are based in whole or in
part upon negligence or fraud, that the versions of the documents as reflected
in Lender’s records are not the final complete versions of such documents;
(d) Borrower waives any right to object to the introduction of electronic copies
of such documents in any action or proceeding based on any theory that Lender
should have to produce the originals; and (e) Borrower agrees that it shall,
within fifteen (15) days of the date hereof furnish Lender with original fully
executed versions of Loan Documents and failure to do so shall constitute an
Event of Default.

 

10.13      Notices.  Except as otherwise provided herein, the Borrower waives
all notices and demands in connection with the enforcement of the Lender’s
rights hereunder.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and addressed as follows:

 

To the Borrower:

Golden Minerals Company

 

Mr. Robert Vogels, CFO

 

350 Indiana Street, Suite 800

 

Golden, Colorado  80401

 

43

--------------------------------------------------------------------------------


 

With copies to (which shall not be deemed to constitute notice):

 

 

 

Deborah Friedman

 

Davis Graham & Stubbs LLP

 

1550 17th Street, Suite 500

 

Denver, CO 80202

 

 

To the Lender:

Sentient Global Resources Fund IV, L.P.

 

Attn: Mr. Andrew Pullar

 

Landmark Square, 1st Floor

 

64 Earth Close, West Bay Beach South

 

P.O. Box 10795

 

George Town, Grand Cayman KY1-1007

 

Cayman Islands

 

 

With copies to (which shall not be deemed to constitute notice):

 

 

 

Gregory A. Smith

 

Quinn & Brooks P.L.L.C.

 

P.O. Box 590

 

Larkspur, CO 80118

 

Or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) Business Day following the day such notice
is deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) Business Day following the day
such notice is delivered to such carrier.  No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

 

10.14      Costs, Fees and Expenses.  The Borrower shall pay or reimburse the
Lender for all reasonable and documented costs, fees and expenses incurred by
the Lender or for which the Lender becomes obligated in connection with the
negotiation, preparation, consummation, collection of the Obligations or
enforcement of this Agreement,  the other Loan Documents and all other documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith (including any amendment, supplement or waiver to any Loan Document),
or during any workout, restructuring or negotiations in respect thereof,
including reasonable and documented consultants’ fees and attorneys’ fees and
time charges of counsel to the Lender, which shall also include attorneys’ fees
and time charges of attorneys who may be employees of the Lender or any
Affiliate of the Lender, plus reasonable and documented costs and expenses of
such attorneys or of the Lender; search fees, costs and expenses; and all taxes
payable in connection with this Agreement or the other Loan Documents, whether
or not the transaction contemplated hereby shall be consummated.  In furtherance
of the foregoing, the Borrower shall

 

44

--------------------------------------------------------------------------------


 

pay any and all stamp and other taxes, UCC search fees, filing fees and other
costs and expenses in connection with the execution and delivery of this
Agreement, the Note and the other Loan Documents to be delivered hereunder, and
agrees to save and hold the Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such reasonable and documented costs and expenses.  That portion of the
Obligations consisting of reasonable and documented costs, expenses or advances
to be reimbursed by the Borrower to the Lender pursuant to this Agreement or the
other Loan Documents which are not paid on or prior to the date hereof shall be
payable by the Borrower to the Lender on demand.  If at any time or times
hereafter the Lender: (a) employs counsel for advice or other representation
(i) with respect to this Agreement or the other Loan Documents, (ii) to
represent the Lender in any litigation, contest, dispute, suit or proceeding or
to commence, defend, or intervene or to take any other action in or with respect
to any litigation, contest, dispute, suit, or proceeding (whether instituted by
the Lender, the Borrower, or any other Person) in any way or respect relating to
this Agreement, the other Loan Documents or the Borrower’s business or affairs,
or (iii) to enforce any rights of the Lender against the Borrower or any other
Person that may be obligated to the Lender by virtue of this Agreement or the
other Loan Documents; (b) takes any action to protect, collect, sell, liquidate,
or otherwise dispose of any of the Collateral; and/or (c) attempts to or
enforces any of the Lender’s rights or remedies under the Agreement or the other
Loan Documents, the reasonable and documented costs and expenses incurred by the
Lender in any manner or way with respect to the foregoing, shall be part of the
Obligations, payable by the Borrower to the Lender on demand.

 

10.15      Indemnification.  The Borrower agrees to defend (with counsel
satisfactory to the Lender), protect, indemnify, exonerate and hold harmless
each Indemnified Party from and against any and all liabilities, obligations,
losses (other than loss of profits), damages, penalties, actions, judgments,
suits, claims, costs, expenses and distributions of any kind or nature
(including the disbursements and the reasonable and documented fees of counsel
for each Indemnified Party thereto, which shall also include, without
limitation, reasonable and documented attorneys’ fees and time charges of
attorneys who may be employees of any Indemnified Party), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including securities laws, Environmental Laws, commercial laws
and regulations, under common law or in equity, or based on contract or
otherwise) in any manner relating to or arising out of this Agreement or any of
the Loan Documents, or any act, event or transaction related or attendant
thereto, the preparation, execution and delivery of this Agreement and the Loan
Documents, including the making or issuance and management of the Loan, the use
or intended use of the proceeds of the Loan, the enforcement of the Lender’s
rights and remedies under this Agreement, the Loan Documents, the Note, any
other instruments and documents delivered hereunder; provided, however, (i) this
Section shall not apply to Excluded Taxes, and (ii) that the Borrower shall not
have any obligations hereunder to any Indemnified Party with respect to matters
determined by a court of competent jurisdiction by final and non-appealable
judgment to have been caused solely by or resulting solely from the willful
misconduct, bad faith, or gross negligence of such Indemnified Party or a
material breach by such Indemnified Party of its obligations in connection with
the Loan Documents.  To the extent that the undertaking to indemnify set forth
in the preceding sentence may be unenforceable because it violates any law or
public policy, the Borrower shall satisfy such undertaking to the maximum

 

45

--------------------------------------------------------------------------------


 

extent permitted by Applicable Law.  Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity shall be paid to each
Indemnified Party on demand, and failing prompt payment, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by the Borrower, shall be added to the Obligations of the Borrower
and be secured by the Collateral.  The provisions of this Section shall survive
the satisfaction and payment of the other Obligations and the termination of
this Agreement.

 

10.16      Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and reasonable attorneys’
fees of the Lender, the Obligations shall automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

 

10.17      Document Imaging.  Lender shall be entitled, in its sole discretion,
to image all or any selection of the instruments, Related Documents, other loan
documents, and items and records governing, arising from or relating to any of
Borrower’s loans, and may destroy or archive the paper originals.  The parties
hereto waive any right to insist Lender produce paper originals, agree that such
images shall be accorded the same force and effect as the paper originals, and
further agree that Lender is entitled to use such images in lieu of destroyed or
archived originals for any purpose, including as admissible evidence in any
demand, presentment or proceedings.

 

[Signature Page Follows]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Loan
Agreement as of the date first above written.

 

GOLDEN MINERALS COMPANY, a Delaware corporation

 

 

 

 

 

By:

/s/ Warren M. Rehn

 

 

Name: Warren M. Rehn

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

SENTIENT GLOBAL RESOURCES FUND IV, L.P., a Cayman Islands exempted limited
partnership

 

 

By: Sentient GP IV, L.P., General Partner

 

By: Sentient Executive GP IV, Limited, General Partner

 

 

 

 

 

By:

/s/ Andrew Pullar

 

 

Name: Andrew Pullar

 

 

Title: Director

 

 

47

--------------------------------------------------------------------------------